         Case 19-42407-elm7 Doc 1 Filed 06/11/19                                           Entered 06/11/19 19:17:25                       Page 1 of 88


 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 NORTHERN DISTRICT OF TEXAS

 Case number (if known):                                                Chapter you are filing under:
                                                                              Chapter 7
                                                                              Chapter 11
                                                                              Chapter 12
                                                                                                                                     Check if this is an
                                                                              Chapter 13
                                                                                                                                     amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                   12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For
example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about
the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for



 Part 1:           Identify Yourself
                                           About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
1.    Your full name
      Write the name that is on
      your
                                           Antione
                                           First Name                                                   First Name
      government-issued
      picture                              Demarious
                                           Middle Name                                                  Middle Name
      identification (for example,
      your driver's license or             Carter
      passport).                           Last Name                                                    Last Name


      Bring your picture                   Suffix (Sr., Jr., II, III)                                   Suffix (Sr., Jr., II, III)


2.    All other names you
      have used in the last 8              First Name                                                   First Name
      years
                                           Middle Name                                                  Middle Name
      Include your married or
      maiden names.
                                           Last Name                                                    Last Name



3.    Only the last 4 digits of
      your Social Security                 xxx – xx –                     0       4        5     9      xxx – xx –
      number or federal
                                           OR                                                           OR
      Individual Taxpayer
      Identification number                9xx – xx –                                                   9xx – xx –
      (ITIN)




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 1
        Case 19-42407-elm7 Doc 1 Filed 06/11/19                                              Entered 06/11/19 19:17:25                         Page 2 of 88


               Antione Demarious Carter                                                                 Case number (if known)

                                           About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
4.   Any business names                            I have not used any business names or EINs.                     I have not used any business names or EINs.
     and Employer
     Identification Numbers
                                           Business name                                                    Business name
     (EIN) you have used in
     the last 8 years
                                           Business name                                                    Business name
     Include trade names and
     doing business as
                                           Business name                                                    Business name

                                                          –                                                               –
                                           EIN                                                              EIN

                                                          –                                                               –
                                           EIN                                                              EIN

5.   Where you live                                                                                         If Debtor 2 lives at a different address:

                                           2355 N HWY 360 APT 211
                                           Number         Street                                            Number        Street




                                           Grand Praire                         TX           75050
                                           City                                 State        ZIP Code       City                                State        ZIP Code

                                           Tarrant
                                           County                                                           County


                                           If your mailing address is different from                        If Debtor 2's mailing address is different
                                           the one above, fill it in here.
                                                                        Note that the                       from yours, fill it in here.
                                                                                                                                      Note that the court
                                           court will send any notices to you at this                       will send any notices to you at this mailing
                                           mailing address.                                                 address.


                                           Number         Street                                            Number        Street



                                           P.O. Box                                                         P.O. Box



                                           City                                 State        ZIP Code       City                                State        ZIP Code



6.   Why you are choosing                  Check one:                                                       Check one:
     this district to file for
                                                   Over the last 180 days before filing                            Over the last 180 days before filing
     bankruptcy
                                                   this                                                            this
                                                   petition, I have lived in this district                         petition, I have lived in this district

                                                   I have another reason. Explain.                                 I have another reason. Explain.
                                                   (See 28 U.S.C. § 1408.)                                         (See 28 U.S.C. § 1408.)


 Part 2:         Tell the Court About Your Bankruptcy Case

7.   The chapter of the                   Check one:(For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                                        Chapter 7

                                                  Chapter 11

                                                  Chapter 12

                                                  Chapter 13



Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                                    page 2
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                                         Entered 06/11/19 19:17:25                             Page 3 of 88


                   Antione Demarious Carter                                                              Case number (if known)

8.    How you will pay the fee                     I will pay the entire fee when I file my petition.
                                                                                                 Please check with the clerk's office in your local
                                                   court for more details about how you may pay. Typically, if you are paying the fee yourself,
                                                   you may
                                                   pay with cash, cashier's check, or money order. If your attorney is submitting your


                                                   I need to pay the fee in installments.
                                                                                        If you choose this option, sign and attach the Application for
                                                   Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                                   I request that my fee be waived
                                                                                (You may request this option only if you are filing for Chapter 7.
                                                   By law, a judge may, but is not required to, waive your fee, and may do so only if your
                                                   income is less
                                                   than 150% of the official poverty line that applies to your family size and you are unable to
                                                   pay the



9.    Have you filed for                           No
      bankruptcy within the
      last 8 years?                                Yes.

                                              District                                                       When                        Case number
                                                                                                                     MM / DD / YYYY

                                              District                                                       When                        Case number
                                                                                                                     MM / DD / YYYY

                                              District                                                       When                        Case number
                                                                                                                     MM / DD / YYYY

10.   Are any bankruptcy                           No
      cases pending or being
      filed by a spouse who is                     Yes.
      not filing this case with
      you, or by a business
                                              Debtor                                                                       Relationship to you
      partner, or by an                       District                                                       When                        Case number,
      affiliate?                                                                                                     MM / DD / YYYY      if known

                                              Debtor                                                                       Relationship to you
                                              District                                                       When                        Case number,
                                                                                                                     MM / DD / YYYY      if known

11.   Do you rent your                             No. Go to line 12.
      residence?
                                                   Yes. Has your landlord obtained an eviction judgment against you?
                                                                 No. Go to line 12.
                                                                 Yes. Fill out Initial Statement About an Eviction Judgment Against You
                                                                 (Form 101A)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 3
           Case 19-42407-elm7 Doc 1 Filed 06/11/19                                 Entered 06/11/19 19:17:25             Page 4 of 88


                Antione Demarious Carter                                                     Case number (if known)

 Part 3:          Report About Any Businesses You Own as a Sole Proprietor

12.   Are you a sole proprietor                No. Go to Part 4.
      of any full- or part-time
                                               Yes. Name and location of business
      business?

      A sole proprietorship is a
                                                     Name of business, if any
      business you operate as
      an
                                                     Number       Street
      individual, and is not a
      separate legal entity such
      as
      a corporation, partnership,
      or                                             City                                                 State           ZIP Code
      LLC.
                                                     Check the appropriate box to describe your business:
      If you have more than one
                                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                            None of the above

13.   Are you filing under                 If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                    can set appropriate deadlines.If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                  most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
      are you asmall business              or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      debtor?
                                               No.   I am not filing under Chapter 11.

      For a definition of small
                                               No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      business debtor, see
                                                     the Bankruptcy Code.
      11 U.S.C. § 101(51D).
                                               Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                    Bankruptcy Code.

 Part 4:          Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.   Do you own or have any                   No
      property that poses or is                Yes. What is the hazard?
      alleged to pose a threat
      of
      imminent and identifiable
      hazard to public health or
      safety? Or do you own                          If immediate attention is needed, why is it needed?
      any property that needs

      For example, do you own
      perishable goods, or
      livestock that must be fed,                    Where is the property?
                                                                                Number   Street
      or
      a building that needs



                                                                                City                                  State          ZIP Code




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                           page 4
            Case 19-42407-elm7 Doc 1 Filed 06/11/19                                       Entered 06/11/19 19:17:25                   Page 5 of 88


                 Antione Demarious Carter                                                        Case number (if known)

 Part 5:             Explain Your Efforts to Receive a Briefing About Credit Counseling
15.   Tell the court           About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):
      whether you              You must check one:                                               You must check one:
      have received a              I received a briefing from an approved credit                   I received a briefing from an approved credit
      briefing about               counseling agency within the 180 days before                    counseling agency within the 180 days before
      credit                       I                                                               I
      counseling.                  filed this bankruptcy petition, and I received a                filed this bankruptcy petition, and I received a
                                   Attach a copy of the certificate and the payment                Attach a copy of the certificate and the payment
      The law requires             plan, if any, that you developed with the agency.               plan, if any, that you developed with the agency.
      that you receive a
                                   I received a briefing from an approved credit                   I received a briefing from an approved credit
      briefing about
                                   counseling agency within the 180 days before                    counseling agency within the 180 days before
      credit
                                   I                                                               I
      counseling
                                   filed this bankruptcy petition, but I do not have               filed this bankruptcy petition, but I do not have
      before
      you file for                 Within 14 days after you file this bankruptcy                   Within 14 days after you file this bankruptcy
      bankruptcy. You              petition,                                                       petition,
      must truthfully              you MUST file a copy of the certificate and                     you MUST file a copy of the certificate and
      check one of the             I certify that I asked for credit counseling                    I certify that I asked for credit counseling
      following choices.           services from an approved agency, but was                       services from an approved agency, but was
      If you cannot do             unable to obtain those services during the 7                    unable to obtain those services during the 7
      so,                          days after I made my request, and exigent                       days after I made my request, and exigent
      you are not                  circumstances merit a 30-day temporary                          circumstances merit a 30-day temporary
      eligible                     waiver of the requirement.                                      waiver of the requirement.
      to file.
                                   To ask for a 30-day temporary waiver of the                     To ask for a 30-day temporary waiver of the
                                   requirement, attach a separate sheet                            requirement, attach a separate sheet
      If you file anyway,
                                   explaining what                                                 explaining what
      the court can
                                   efforts you made to obtain the briefing, why you                efforts you made to obtain the briefing, why you
      dismiss your
                                   were unable to obtain it before you filed for                   were unable to obtain it before you filed for
      case,
                                   bankruptcy, and what exigent circumstances                      bankruptcy, and what exigent circumstances
      you will lose
                                   required you to file this case.                                 required you to file this case.


                                   Your case may be dismissed if the court is                      Your case may be dismissed if the court is
                                   dissatisfied with your reasons for not receiving                dissatisfied with your reasons for not receiving
                                   a                                                               a
                                   briefing before you filed for bankruptcy.                       briefing before you filed for bankruptcy.


                                   If the court is satisfied with your reasons, you                If the court is satisfied with your reasons, you
                                   must                                                            must
                                   still receive a briefing within 30 days after you               still receive a briefing within 30 days after you
                                   file.                                                           file.
                                   You must file a certificate from the approved                   You must file a certificate from the approved
                                   agency,                                                         agency,


                                   I am not required to receive a briefing about                   I am not required to receive a briefing about
                                   credit counseling because of:                                   credit counseling because of:

                                           Incapacity.    I have a mental illness or a                     Incapacity.    I have a mental illness or a
                                                          mental                                                          mental
                                                          deficiency that makes me                                        deficiency that makes me
                                                          incapable of realizing or                                       incapable of realizing or

                                           Disability.    My physical disability causes                    Disability.    My physical disability causes
                                                          me                                                              me
                                                          to be unable to participate in a                                to be unable to participate in a
                                                          briefing in person, by phone, or                                briefing in person, by phone, or
                                                          through the internet, even after                                through the internet, even after

                                           Active duty. I am currently on active military                  Active duty. I am currently on active military
                                                          duty in a military combat zone.                                 duty in a military combat zone.

                                   If you believe you are not required to receive a                If you believe you are not required to receive a
                                   briefing about credit counseling, you must file a               briefing about credit counseling, you must file a
                                   motion for waiver of credit counseling with the                 motion for waiver of credit counseling with the


Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 5
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                           Entered 06/11/19 19:17:25                Page 6 of 88


               Antione Demarious Carter                                                Case number (if known)

 Part 6:          Answer These Questions for Reporting Purposes
16.   What kind of debts do you           16a. Are your debts primarily consumer debts?     Consumer debtsare defined in 11 U.S.C. § 101(8)
      have?                                    as "incurred by an individual primarily for a personal, family, or household purpose."
                                                    No. Go to line 16b.
                                                    Yes. Go to line 17.

                                          16b. Are your debts primarily business debts? Business debtsare debts that you incurred to obtain
                                               money for a business or investment or through the operation of the business or investment.
                                                   No. Go to line 16c.
                                                   Yes. Go to line 17.

                                          16c. State the type of debts you owe that are not consumer or business debts.


17.   Are you filing under
      Chapter 7?                              No.   I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after              Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is                       administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and
      administrative expenses                            No
      are paid that funds will be
                                                         Yes
      available for distribution
      to unsecured creditors?

18.   How many creditors do                   1-49                          1,000-5,000                     25,001-50,000
      you estimate that you                   50-99                         5,001-10,000                    50,001-100,000
      owe?
                                              100-199                       10,001-25,000                   More than 100,000
                                              200-999

19.   How much do you                         $0-$50,000                    $1,000,001-$10 million          $500,000,001-$1 billion
      estimate your assets to                 $50,001-$100,000              $10,000,001-$50 million         $1,000,000,001-$10 billion
      be worth?
                                              $100,001-$500,000             $50,000,001-$100 million        $10,000,000,001-$50 billion
                                              $500,001-$1 million           $100,000,001-$500 million       More than $50 billion

20.   How much do you                         $0-$50,000                    $1,000,001-$10 million          $500,000,001-$1 billion
      estimate your liabilities to            $50,001-$100,000              $10,000,001-$50 million         $1,000,000,001-$10 billion
      be?
                                              $100,001-$500,000             $50,000,001-$100 million        $10,000,000,001-$50 billion
                                              $500,001-$1 million           $100,000,001-$500 million       More than $50 billion




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                 page 6
          Case 19-42407-elm7 Doc 1 Filed 06/11/19                                    Entered 06/11/19 19:17:25                               Page 7 of 88


             Antione Demarious Carter                                                                Case number (if known)

 Part 7:      Sign Below
For you                                 I have examined this petition, and I declare under penalty of perjury that the information
                                        provided is true
                                        and correct.


                                        If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under
                                        Chapter 7, 11, 12,
                                        or 13 of title 11, United States Code. I understand the relief available under each chapter, and
                                        I choose to
                                        proceed under Chapter 7.


                                        If no attorney represents me and I did not pay or agree to pay someone who is not an attorney
                                        to help me
                                        fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).


                                        I request relief in accordance with the chapter of title 11, United States Code, specified in this


                                        X /s/ Antione Demarious Carter                                       X
                                            Antione Demarious Carter, Debtor 1                                   Signature of Debtor 2

                                            Executed on06/11/2019                                                Executed on
                                                       MM / DD / YYYY                                                       MM / DD / YYYY




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 7
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                                        Entered 06/11/19 19:17:25                             Page 8 of 88


                Antione Demarious Carter                                                                Case number (if known)
For your attorney, if you are              I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s)
represented by one                         about
                                           eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have
If you are not represented by              explained the
an attorney, you do not need               relief available under each chapter for which the person is eligible. I also certify that I have
to file this page.                         delivered to



                                           X /s/ Alice Bower                                                                Date 06/11/2019
                                               Signature of Attorney for Debtor                                                  MM / DD / YYYY

                                               Alice Bower
                                               Printed name
                                               The Law Office of Alice Bower
                                               Firm Name
                                               6421 Camp Bowie Blvd
                                               Number       Street
                                               Suite 300




                                               Fort Worth                                                           TX                 76116
                                               City                                                                 State              ZIP Code


                                               Contact phone (817) 737-5436                             Email addressecf@alicebower.com, alice@alicebower.com,

                                               15148500                                                             TX
                                               Bar number                                                           State




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 8
        Case 19-42407-elm7 Doc 1 Filed 06/11/19                                    Entered 06/11/19 19:17:25                        Page 9 of 88


 Fill in this information to identify your case and this filing:
 Debtor 1             Antione                 Demarious               Carter
                      First Name              Middle Name             Last Name


 Debtor 2
 (Spouse, if filing)First Name                Middle Name             Last Name


                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number                                                                                                                  Check if this is an
 (if known)
                                                                                                                              amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                               12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every


 Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
           No. Go to Part 2.
           Yes. Where is the property?
2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here.............................................................            $0.00


 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered Include
                                                                                                       or not?
                                                                                                            any vehicles
you own that someone else drives. If you lease a vehicle, also report
                                                                   Schedule
                                                                      it on G: Executory Contracts and Unexpired Leases.

3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          No
          Yes
3.1.                                                 Who has an interest in the property? Do not deduct secured claims or exemptions. Put the
Make:              Lexus                             Check one.                                                      Schedule
                                                                                          amount of any secured claims   on D:
                                                       Debtor 1 only                      Creditors Who Have Claims Secured by Property.
Model:             IS250
                                                            Debtor 2 only                    Current value of the                     Current value of the
Year:              2014
                                                            Debtor 1 and Debtor 2 only       entire property?                         portion you own?
                   53,600
Approximate mileage:                                        At least one of the debtors and another    $19,875.00                               $19,875.00
Other information:
2014 Lexus IS250 (approx. 53,600                            Check if this is community property
                                                            (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples:Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
          No
          Yes
5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here............................................................. $19,875.00




Official Form 106A/B                                             Schedule A/B: Property                                                              page 1
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                       Entered 06/11/19 19:17:25                         Page 10 of 88


               Antione Demarious Carter                                                             Case number (if known)


 Part 3:         Describe Your Personal and Household Items
                                                                                                                                          Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.
6.   Household goods and furnishings
     Examples:Major appliances, furniture, linens, china, kitchenware
          No
                        Furnishings
          Yes. Describe............                                                                                                                     $1,700.00

7.   Electronics
     Examples:Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
               music collections; electronic devices including cell phones, cameras, media players, games
          No
                        3 televisions
          Yes. Describe............                                                                                                                     $1,100.00

8.   Collectibles of value
     Examples:Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
               stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
          No
          Yes. Describe............
9.   Equipment for sports and hobbies
     Examples:Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
              canoes and kayaks; carpentry tools; musical instruments
          No
          Yes. Describe............
10. Firearms
    Examples:Pistols, rifles, shotguns, ammunition, and related equipment
          No
          Yes. Describe............
11. Clothes
    Examples:Everyday clothes, furs, leather coats, designer wear, shoes, accessories
          No
          Yes. Describe............                                                                                                                     $2,000.00

12. Jewelry
    Examples:Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
             gold, silver
          No
                        misc. jewelry
          Yes. Describe............                                                                                                                         $50.00

13. Non-farm animals
    Examples:Dogs, cats, birds, horses
          No
          Yes. Describe............
14. Any other personal and household items you did not already list, including any health aids you
    did not list
          No
          Yes. Give specific
          information......................
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
                                                                                                                                                            $4,850.00
    attached for Part 3. Write the number here.......................................................................................................................




Official Form 106A/B                                               Schedule A/B: Property                                                                     page 2
      Case 19-42407-elm7 Doc 1 Filed 06/11/19                                            Entered 06/11/19 19:17:25                              Page 11 of 88


             Antione Demarious Carter                                                                     Case number (if known)


 Part 4:       Describe Your Financial Assets
                                                                                                                                                   Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured
                                                                                                                                                   claims or exemptions.
16. Cash
    Examples:Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
             petition
        No
        Yes.........................................................................................................................................................................................
                                                                                                                   Cash: ...........................................
17. Deposits of money
    Examples:Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
             brokerage houses, and other similar institutions. If you have multiple accounts with the same
             institution, list each.
        No
        Yes..............................         Institution name:

         17.1. Checking account:                  Navy Federal Credit Union #6366                                                                                    $943.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples:Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..............................
                                   Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
        No
        Yes. Give specific
        information about
        them...............................................
                                   Name of entity:                                                                        % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments
                         include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instrumentsare those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific
        information about
        them...............................................
                                   Issuer name:
21. Retirement or pension accounts
    Examples:Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
             profit-sharing plans
        No
        Yes. List each
        account separately.
                         Type of account: Institution name:
                                                       401(k)
                                   401(k) or similar plan:                                                                                                      $15,000.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples:Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others
        No
        Yes..............................     Institution name or individual:
                   Security deposit on rental Security
                                               unit: deposit on rental unit

                                                            The Clairborne
                                                            2355 N Hwy 360
                                                                                                                                                                     $200.00

Official Form 106A/B                                                  Schedule A/B: Property                                                                            page 3
      Case 19-42407-elm7 Doc 1 Filed 06/11/19                            Entered 06/11/19 19:17:25              Page 12 of 88


            Antione Demarious Carter                                                  Case number (if known)

23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
        No
        Yes..............................
                                   Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes..............................
                                   Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
        No
        Yes. Give specific
        information about them
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples:Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific
        information about them
27. Licenses, franchises, and other general intangibles
    Examples:Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific
        information about them
Money or property owed to you?                                                                                       Current value of the
                                                                                                                     portion you own?
                                                                                                                     Do not deduct secured
                                                                                                                     claims or exemptions.

28. Tax refunds owed to you

        No
        Yes. Give specific information                                                                      Federal:
        about them, including whether
        you already filed the returns                                                                       State:
        and the tax years.....................................                                              Local:
29. Family support
    Examples:Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information                                                           Alimony:
                                                                                                 Maintenance:
                                                                                                 Support:
                                                                                                 Divorce settlement:
                                                                                                 Property settlement:
30. Other amounts someone owes you
    Examples:Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
             compensation, Social Security benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information




Official Form 106A/B                                         Schedule A/B: Property                                                page 4
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                       Entered 06/11/19 19:17:25                          Page 13 of 88


               Antione Demarious Carter                                                              Case number (if known)

31. Interests in insurance policies
    Examples:Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
          No
          Yes. Name the insurance
          company of each policy
          and list its value................
                                        Company name:                                            Beneficiary:                   Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
          No
          Yes. Give specific information
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples:Accidents, employment disputes, insurance claims, or rights to sue
          No
          Yes. Describe each claim..............
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
          No
          Yes. Describe each claim..............
35. Any financial assets you did not already list

          No
          Yes. Give specific information
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
                                                                                                                                                          $16,143.00
    attached for Part 4. Write that number here.......................................................................................................................

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

          No. Go to Part 6.
          Yes. Go to line 38.
                                                                                                                                           Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.
38. Accounts receivable or commissions you already earned

          No
          Yes. Describe................
39. Office equipment, furnishings, and supplies
    Examples:Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
              desks, chairs, electronic devices
          No
          Yes. Describe................
40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

          No
          Yes. Describe................
41. Inventory

          No
          Yes. Describe................


Official Form 106A/B                                                Schedule A/B: Property                                                                     page 5
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                        Entered 06/11/19 19:17:25                           Page 14 of 88


               Antione Demarious Carter                                                               Case number (if known)

42. Interests in partnerships or joint ventures

          No
          Yes. Describe................
                        Name of entity:                                                                               % of ownership:
43. Customer lists, mailing lists, or other compilations

          No
          Yes. Do your lists include personally identifiable information
                                                                   (as defined in 11 U.S.C. § 101(41A))?
                  No
                  Yes. Describe..............
44. Any business-related property you did not already list

          No
          Yes. Give specific information.
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
                                                                                                                                                                   $0.00
    attached for Part 5. Write that number here.......................................................................................................................

 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
              If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

          No. Go to Part 7.
          Yes. Go to line 47.

                                                                                                                                             Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.
47. Farm animals
    Examples:Livestock, poultry, farm-raised fish
          No
          Yes............................
48. Crops--either growing or harvested

          No
          Yes. Give specific
          information..........................
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

          No
          Yes..............................
50. Farm and fishing supplies, chemicals, and feed

          No
          Yes..............................
51. Any farm- and commercial fishing-related property you did not already list

          No
          Yes. Give specific
          information..........................
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
                                                                                                                                                                   $0.00
    attached for Part 6. Write that number here.......................................................................................................................




Official Form 106A/B                                                 Schedule A/B: Property                                                                      page 6
        Case 19-42407-elm7 Doc 1 Filed 06/11/19                                              Entered 06/11/19 19:17:25                              Page 15 of 88


                Antione Demarious Carter                                                                      Case number (if known)


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples:Season tickets, country club membership

           No
           Yes. Give specific information.

54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                        $0.00


  Part 8: List the Totals of Each Part of this Form

                                                                                                                                                                               $0.00
55. Part 1: Total real estate, line 2..............................................................................................................................................

56. Part 2: Total vehicles, line 5                                                                    $19,875.00

57. Part 3: Total personal and household items, line 15                                                $4,850.00

58. Part 4: Total financial assets, line 36                                                           $16,143.00

59. Part 5: Total business-related property, line 45                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                $0.00

61. Part 7: Total other property not listed, line 54                                   +                     $0.00

                                                                                                                          Copy personal
62. Total personal property.Add lines 56 through 61.................................$40,868.00                            property total             +              $40,868.00



63. Total of all property on Schedule A/B.                                                                                                          $40,868.00
                                         Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                      Schedule A/B: Property                                                                            page 7
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                    Entered 06/11/19 19:17:25                      Page 16 of 88


 Fill in this information to identify your case:
 Debtor 1             Antione                Demarious               Carter
                      First Name             Middle Name             Last Name

 Debtor 2
 (Spouse, if filing)First Name               Middle Name             Last Name

                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:                                                                                    Check if this is an
 Case number                                                                                                                amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                          04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying corr
                            Schedule
Using the property you listed  on    A/B: Property
                                                (Official Form 106A/B) as your source, list the property that you claim as exempt. If
space is needed, fill out and attach to this page as manyPart 2: Additional
                                                            copies of       Pageas necessary. On the top of any additional pages,
write your name and case number (if known).
For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing
so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
2.   For any property you list on
                               Schedule A/Bthat you claim as exempt, fill in the information below.

Brief description of the property and line on              Current value of       Amount of the                  Specific laws that allow exemption
Schedule A/Bthat lists this property                       the portion you        exemption you claim
                                                           own

                                                           Copy the value fromCheck only one box
                                                           Schedule A/B       for



Brief description:                                             $19,875.00
2014 Lexus IS250 (approx. 53,600 miles)                                                 100% of fair
(1st exemption claimed for this asset)                                                  market
Line fromSchedule A/B:             3.1                                                  value, up to any


Brief description:                                             $19,875.00
2014 Lexus IS250 (approx. 53,600 miles)                                                 100% of fair
                                                                                        market
Line fromSchedule A/B:             3.1                                                  value, up to any




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
               No
               Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                                         page 1
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                     Entered 06/11/19 19:17:25                  Page 17 of 88


                Antione Demarious Carter                                           Case number (if known)

 Part 2:         Additional Page
Brief description of the property and line on    Current value of    Amount of the             Specific laws that allow exemption
Schedule A/Bthat lists this property             the portion you     exemption you claim
                                                 own

                                                 Copy the value fromCheck only one box
                                                 Schedule A/B       for

Brief description:                                     $1,700.00                               11 U.S.C. § 522(d)(3)
Furnishings                                                               100% of fair

Line fromSchedule A/B:            6                                       market
                                                                          value, up to any


Brief description:                                     $1,100.00                               11 U.S.C. § 522(d)(3)
3 televisions                                                             100% of fair
                                  7                                       market
Line fromSchedule A/B:
                                                                          value, up to any


Brief description:                                     $2,000.00              $2,000.00        11 U.S.C. § 522(d)(3)
Clothing                                                                  100% of fair

Line fromSchedule A/B:            11                                      market
                                                                          value, up to any


Brief description:                                      $50.00                                 11 U.S.C. § 522(d)(4)
misc. jewelry                                                             100% of fair
                                                                          market
Line fromSchedule A/B:            12                                      value, up to any


Brief description:                                      $50.00
misc. jewelry                                                             100% of fair
(2nd exemption claimed for this asset)                                    market
Line fromSchedule A/B:            12                                      value, up to any


Brief description:                                     $943.00
Navy Federal Credit Union #6366                                           100% of fair
Line fromSchedule A/B: 17.1                                               market
                                                                          value, up to any


Brief description:                                   $15,000.00                                11 U.S.C. § 522(n)
401(k)                                                                    100% of fair

Line fromSchedule A/B:            21                                      market
                                                                          value, up to any


Brief description:                                     $200.00                 $200.00         11 U.S.C. § 522(d)(5)
Security deposit on rental unit                                           100% of fair
                                                                          market
The Clairborne
                                                                          value, up to any
2355 N Hwy 360


Line fromSchedule A/B:            22




Official Form 106C                         Schedule C: The Property You Claim as Exempt                                             page 2
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                  Entered 06/11/19 19:17:25              Page 18 of 88


                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION
 IN RE:   Antione Demarious Carter                                              CASE NO

                                                                               CHAPTER        7

                         SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                       Scheme Selected: Federal
                                                       Gross           Total          Total          Total Amount   Total Amount
                                               Property Value   Encumbrances         Equity               Exempt     Non-Exempt
No.    Category

1.     Real property                                $0.00            $0.00         $0.00                 $0.00          $0.00
3.     Motor vehicles (cars, etc.)           $19,875.00         $22,912.00         $0.00                 $0.00          $0.00
4.     Water/Aircraft, Motor Homes,                 $0.00            $0.00         $0.00                 $0.00          $0.00
       Rec. veh. and access.
6.     Household goods and furnishings        $1,700.00              $0.00      $1,700.00           $1,700.00           $0.00
7.     Electronics                            $1,100.00              $0.00      $1,100.00           $1,100.00           $0.00
8.     Collectibles of value                        $0.00            $0.00         $0.00                 $0.00          $0.00
9.     Equipment for sports and hobbies             $0.00            $0.00         $0.00                 $0.00          $0.00
10.    Firearms                                     $0.00            $0.00         $0.00                 $0.00          $0.00
11.    Clothes                                $2,000.00              $0.00      $2,000.00           $2,000.00           $0.00
12.    Jewelry                                    $50.00             $0.00        $50.00                $50.00          $0.00
13.    Non-farm animals                             $0.00            $0.00         $0.00                 $0.00          $0.00
14.    Unlisted pers. and household items-          $0.00            $0.00         $0.00                 $0.00          $0.00
       incl. health aids
16.    Cash                                         $0.00            $0.00         $0.00                 $0.00          $0.00
17.    Deposits of money                         $943.00             $0.00       $943.00              $943.00           $0.00
18.    Bonds, mutual funds or publicly              $0.00            $0.00         $0.00                 $0.00          $0.00
       traded stocks
19.    Non-pub. traded stock and int.               $0.00            $0.00         $0.00                 $0.00          $0.00
       in businesses
20.    Govt. and corp. bonds and other              $0.00            $0.00         $0.00                 $0.00          $0.00
       instruments
21.    Retirement or pension accounts        $15,000.00              $0.00     $15,000.00          $15,000.00           $0.00
22.    Security deposits and prepayments         $200.00             $0.00       $200.00              $200.00           $0.00
23.    Annuities                                    $0.00            $0.00         $0.00                 $0.00          $0.00
24.    Interests in an education IRA                $0.00            $0.00         $0.00                 $0.00          $0.00
25.    Trusts, equit. or future int. (not in line 1) $0.00           $0.00         $0.00                 $0.00          $0.00
26.    Patents, copyrights, and other               $0.00            $0.00         $0.00                 $0.00          $0.00
       intellectual prop.
27.    Licenses, franchises, other                  $0.00            $0.00         $0.00                 $0.00          $0.00
       general intangibles
28.    Tax refunds owed to you                      $0.00            $0.00         $0.00                 $0.00          $0.00
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                   Entered 06/11/19 19:17:25               Page 19 of 88


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
 IN RE:   Antione Demarious Carter                                               CASE NO

                                                                                 CHAPTER        7

                         SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                    Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                         Scheme Selected: Federal
                                                    Gross                Total          Total          Total Amount   Total Amount
                                            Property Value       Encumbrances         Equity                Exempt     Non-Exempt
No.    Category

29.    Family support                            $0.00                $0.00          $0.00                 $0.00          $0.00
30.    Other amounts someone owes you            $0.00                $0.00          $0.00                 $0.00          $0.00
31.    Interests in insurance policies           $0.00                $0.00          $0.00                 $0.00          $0.00
32.    Any int. in prop. due you from            $0.00                $0.00          $0.00                 $0.00          $0.00
       someone who has died
33.    Claims vs. third parties, even            $0.00                $0.00          $0.00                 $0.00          $0.00
       if no demand
34.    Other contin. and unliq. claims           $0.00                $0.00          $0.00                 $0.00          $0.00
       of every nature
35.    Any financial assets you did              $0.00                $0.00          $0.00                 $0.00          $0.00
       not already list
38.    Accounts rec. or commissions you          $0.00                $0.00          $0.00                 $0.00          $0.00
       already earned
39.    Office equipment, furnishings,            $0.00                $0.00          $0.00                 $0.00          $0.00
       and supplies
40.    Mach., fixt., equip., bus. suppl.,        $0.00                $0.00          $0.00                 $0.00          $0.00
       tools of trade
41.    Inventory                                 $0.00                $0.00          $0.00                 $0.00          $0.00
42.    Interests in partnerships or              $0.00                $0.00          $0.00                 $0.00          $0.00
       joint ventures
43.    Customer and mailing lists, or            $0.00                $0.00          $0.00                 $0.00          $0.00
       other compilations
44.    Any business-related property not         $0.00                $0.00          $0.00                 $0.00          $0.00
       already listed
47.    Farm animals                              $0.00                $0.00          $0.00                 $0.00          $0.00
48.    Crops--either growing or harvested        $0.00                $0.00          $0.00                 $0.00          $0.00
49.    Farm/fishing equip., impl., mach.,        $0.00                $0.00          $0.00                 $0.00          $0.00
       fixt., tools
50.    Farm and fishing supplies, chemicals,     $0.00                $0.00          $0.00                 $0.00          $0.00
       and feed
51.    Farm/commercial fishing-related prop. $0.00                    $0.00          $0.00                 $0.00          $0.00
       not listed
53.    Any other property of any kind not        $0.00                $0.00          $0.00                 $0.00          $0.00
       already listed

                 TOTALS:                    $40,868.00           $22,912.00      $20,993.00           $20,993.00           $0.00
         Case 19-42407-elm7 Doc 1 Filed 06/11/19               Entered 06/11/19 19:17:25          Page 20 of 88


                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                           FORT WORTH DIVISION
 IN RE:   Antione Demarious Carter                                            CASE NO

                                                                              CHAPTER     7

                         SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                  Continuation Sheet # 2



Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt"
of this analysis. The below listed items are to be returned to the lienholder.

 Property Description                                                      Market Value               Lien        Equity

Real Property
(None)
Personal Property
(None)

                 TOTALS:                                                         $0.00                $0.00        $0.00

Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.
 Property Description                                      Market Value         Lien          Equity Non-Exempt Amount

Real Property
(None)
Personal Property
(None)

                 TOTALS:                                          $0.00         $0.00         $0.00               $0.00



                                                    Summary
          A. Gross Property Value (not including surrendered property)                          $40,868.00

          B. Gross Property Value of Surrendered Property                                              $0.00
          C. Total Gross Property Value (A+B)                                                   $40,868.00

          D. Gross Amount of Encumbrances (not including surrendered property)                  $22,912.00
          E. Gross Amount of Encumbrances on Surrendered Property                                      $0.00

          F. Total Gross Encumbrances (D+E)                                                     $22,912.00
          G. Total Equity (not including surrendered property) / (A-D)                          $20,993.00
          H. Total Equity in surrendered items (B-E)                                                   $0.00
          I. Total Equity (C-F)                                                                 $20,993.00
          J. Total Exemptions Claimed
                                 (Wild Card Used: $1,143.00, Available: $12,757.00)             $20,993.00

          K. Total Non-Exempt Property Remaining (G-J)                                                 $0.00
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                                      Entered 06/11/19 19:17:25                       Page 21 of 88


  Fill in this information to identify your case:
  Debtor 1              Antione                    Demarious              Carter
                        First Name                 Middle Name            Last Name


  Debtor 2
  (Spouse, if filing)First Name                    Middle Name            Last Name


                                      NORTHERN DISTRICT OF TEXAS
  United States Bankruptcy Court for the:

  Case number                                                                                                                    Check if this is an
  (if known)
                                                                                                                                 amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this


1.     Do any creditors have claims secured by your property?
            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this fo
            Yes. Fill in all of the information below.

  Part 1:            List All Secured Claims

2.     List all secured claims.
                             If a creditor has more than one secured
       claim, list the creditor separately for each claim. If more                           Column A           Column B                        Column C
       than one                                                                              Amount of claim Value of collateral                Unsecured
       creditor has a particular claim, list the other creditors in                          Do not deduct thethat supports this                portion
                                                                                             value of collateralclaim                           If any
 2.1                                                  Describe the property that
                                                      secures the claim:                            $22,912.00                   $19,875.00            $3,037.00
Bridgecrest                                           ***need info from client***
Creditor's name
Po Box 29018
Number      Street


                                                      As of the date you file, the claim Check
                                                                                         is:   all that apply.
                                                         Contingent
Phoenix                   AZ         85038               Unliquidated
City                      State      ZIP Code
                                                         Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Automobile
  to a community debt
Date debt was incurred12/2017                         Last 4 digits of account number 9            6    0     1




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                   $22,912.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                                  $22,912.00

Official Form 106D                              Schedule D: Creditors Who Have Claims Secured by Property                                                page 1
           Case 19-42407-elm7 Doc 1 Filed 06/11/19                                    Entered 06/11/19 19:17:25                  Page 22 of 88


  Fill in this information to identify your case:
  Debtor 1                 Antione                   Demarious            Carter
                           First Name                Middle Name          Last Name


  Debtor 2
  (Spouse, if filing)First Name                      Middle Name          Last Name


                                      NORTHERN DISTRICT OF TEXAS
  United States Bankruptcy Court for the:

  Case number                                                                                                               Check if this is an
  (if known)
                                                                                                                            amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                  12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property(Official Form 106A/B) and on
                                                     Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed
                                                                     Schedule
                                                                           in D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).

  Part 1:           List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
             No. Go to Part 2.
             Yes.
2.     List all of your priority unsecured claims.
                                               If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts,
       list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to


       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                             Total claim      Priority                       Nonpriority
                                                                                                              amount                         amount
     2.1                                                                                                    $4,603.00           $4,603.00          $0.00
Internal Revenue Service
Priority Creditor's Name                                           Last 4 digits of account number0        4     5    9
Insolvency Unit                                                    When was the debt incurred?2017- 2018
Number          Street
PO Box 7346                                                        As of the date you file, the claim Check
                                                                                                      is:   all that apply.
                                                                      Contingent
                                                                      Unliquidated
Philadelphia                            PA      19101-7346            Disputed
City                                    State   ZIP Code

Who incurred the debt?Check one.               Type of PRIORITY unsecured claim:
    Debtor 1 only                                 Domestic support obligations
    Debtor 2 only                                 Taxes and certain other debts you owe the government
    Debtor 1 and Debtor 2 only                    Claims for death or personal injury while you were
    At least one of the debtors and another       intoxicated
    Check if this claim is for a community debt   Other. Specify
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            page 1
           Case 19-42407-elm7 Doc 1 Filed 06/11/19                                 Entered 06/11/19 19:17:25                     Page 23 of 88


                 Antione Demarious Carter                                                        Case number (if known)

  Part 2:           List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
             No. You have nothing to report in this part. Submit this form to the court with your other schedules.
             Yes
4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each
       claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim,

                                                                                                                                        Total claim

     4.1                                                                                                                                    $104.00
Aafcu                                                        Last 4 digits of account number0               0    0     0
Nonpriority Creditor's Name
Po Box 619001                                                When was the debt incurred?04/2014
Number         Street                                        As of the date you file, the claim Check
                                                                                                is:   all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                           TX      75261
City                             State   ZIP Code
                                               Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.                  Student loans
  Debtor 1 only
                                                  Obligations arising out of a separation agreement or divorce
  Debtor 2 only
                                                  that you did not report as priority claims
  Debtor 1 and Debtor 2 only                      Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another         Other. Specify
    Check if this claim is for a community debt   Check Credit or Line of Credit
Is the claim subject to offset?
    No
    Yes

     4.2                                                                                                                                  $1,000.00
Ace Cash Express                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?5/2019
1231 Greenway Dr
Number         Street                                        As of the date you file, the claim Check
                                                                                                is:   all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Irving                           TX      75038
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Payday Loan
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 2
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 24 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
   4.3                                                                                                                       $753.00
Amcol Systems Inc                                      Last 4 digits of account number7 1         7    2
Nonpriority Creditor's Name
                                                       When was the debt incurred?11/2018
Po Box 21625
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Columbia                       SC       29221
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Collection Attorney
Is the claim subject to offset?
    No
    Yes

   4.4                                                                                                                       $270.00
Amcol Systems Inc                                      Last 4 digits of account number0 9 1 0
Nonpriority Creditor's Name
                                                       When was the debt incurred?12/2018
Po Box 21625
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Columbia                       SC       29221
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Collection Attorney
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                page 3
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 25 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
   4.5                                                                                                                       $247.00
American Airlines Credit Union                         Last 4 digits of account number1 6         0    6
Nonpriority Creditor's Name
                                                       When was the debt incurred?11/2016
PO Box 619001
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
DFW Airport                    TX       75261-9001
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Loan
Is the claim subject to offset?
    No
    Yes

   4.6                                                                                                                     $2,467.00
Amex                                                   Last 4 digits of account number9 5 5 3
Nonpriority Creditor's Name
                                                       When was the debt incurred?01/2016
P.o. Box 981537
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
El Paso                        TX       79998
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                page 4
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 26 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
   4.7                                                                                                                       $522.00
Bank Of America                                        Last 4 digits of account number1 9         7    8
Nonpriority Creditor's Name
                                                       When was the debt incurred?03/2016
Po Box 982238
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
El Paso                        TX       79998
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Credit Line Secured
Is the claim subject to offset?
    No
    Yes

   4.8                                                                                                                       $621.00
Bank of America                                        Last 4 digits of account number0 0 9 8
Nonpriority Creditor's Name
                                                       When was the debt incurred?4/2016
PO Box 982238
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
El Paso                        TX       79998
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Loan
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                page 5
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 27 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
   4.9                                                                                                                     $3,912.00
Capital One Bank Usa N                                 Last 4 digits of account number4 3         0    7
Nonpriority Creditor's Name
                                                       When was the debt incurred?05/2011
Po Box 85520
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Richmond                       VA       23285
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes

  4.10                                                                                                                     $3,843.00
Capital One Bank Usa N                                 Last 4 digits of account number9 9 4 0
Nonpriority Creditor's Name
                                                       When was the debt incurred?09/2014
Po Box 85520
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Richmond                       VA       23285
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                page 6
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 28 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
  4.11                                                                                                                     $2,538.00
Capital One Bank Usa N                                 Last 4 digits of account number3 4         0    7
Nonpriority Creditor's Name
                                                       When was the debt incurred?06/2013
Po Box 85520
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Richmond                       VA       23285
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes

  4.12                                                                                                                     $1,901.00
Cavalry Portfolio Recovery Associates                  Last 4 digits of account number5 0 0 1
Nonpriority Creditor's Name
                                                       When was the debt incurred?2/2018
120 Corporate Blvd Ste 100
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Norfolk                        VA       23502
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Collecting for Citi Bank
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                page 7
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 29 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
  4.13                                                                                                                     $2,672.00
Cavalry Portfolio Recovery Associates                  Last 4 digits of account number2       1   0    2
Nonpriority Creditor's Name
                                                       When was the debt incurred?
120 Corporate Blvd Ste 100
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Norfolk                        VA       23502
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Collecting for Citi Bank
Is the claim subject to offset?
    No
    Yes

  4.14                                                                                                                     $2,672.00
Cavalry Portfolio Serv                                 Last 4 digits of account number1 7 5 7
Nonpriority Creditor's Name
                                                       When was the debt incurred?06/2018
500 Summit Lake Drive
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Valhalla                       NY       10595
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Collection Attorney
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                page 8
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 30 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
  4.15                                                                                                                       $118.32
Credit Protection Assn.                                Last 4 digits of account number6       2   2    4
Nonpriority Creditor's Name
                                                       When was the debt incurred?
PO Box 207899
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Dallas                         TX       75320
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Collecting for
Is the claim subject to offset?
    No
    Yes

  4.16                                                                                                                       $360.29
Credit Protection Association                          Last 4 digits of account number1 4 8 3
Nonpriority Creditor's Name
                                                       When was the debt incurred?
PO Box 207899
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Dallas                         TX       75320
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Collecting for
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                page 9
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 31 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
  4.17                                                                                                                     $2,104.00
Discover Fin Svcs Llc                                  Last 4 digits of account number6 8         1    1
Nonpriority Creditor's Name
                                                       When was the debt incurred?01/2016
Pob 15316
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Wilmington                     DE       19850
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes

  4.18                                                                                                                     $1,200.00
Integreity Funding                                     Last 4 digits of account number5 4 3 3
Nonpriority Creditor's Name
                                                       When was the debt incurred?5/2019
84 Villa Rd
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Greenville                     SC       29615
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Payday Loan
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                               page 10
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 32 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
  4.19                                                                                                                     $2,500.00
Integrity Texas Funding Check n Go                     Last 4 digits of account number9 2         9    3
Nonpriority Creditor's Name
                                                       When was the debt incurred?05/2019
84 Villa Rd
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Greenville                     SC       29615
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Payday Loan
Is the claim subject to offset?
    No
    Yes

  4.20                                                                                                                       $851.00
Macys/dsnb                                             Last 4 digits of account number4 1 4 1
Nonpriority Creditor's Name
                                                       When was the debt incurred?08/2005
Po Box 8218
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Mason                          OH       45040
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Charge Account
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                               page 11
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 33 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
  4.21                                                                                                                       $426.00
Moneylion Inc                                          Last 4 digits of account number6 6         6    8
Nonpriority Creditor's Name
                                                       When was the debt incurred?11/2018
Po Box 1547
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Sandy                          UT       84091
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Payday Loan
Is the claim subject to offset?
    No
    Yes

  4.22                                                                                                                    $125,500.00
Navient                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                       When was the debt incurred?8/2017
PO Box 4450
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Portland                       OR       97208
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                               page 12
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 34 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
  4.23                                                                                                                     $2,298.00
Navy Federal Cr Union                                  Last 4 digits of account number6 5         8    5
Nonpriority Creditor's Name
                                                       When was the debt incurred?12/2016
820 Follin Lane
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Vienna                         VA       22180
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes

  4.24                                                                                                                       $378.00
Navy Federal Cr Union                                  Last 4 digits of account number5 8 1 6
Nonpriority Creditor's Name
                                                       When was the debt incurred?03/2017
1 Security Place
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Merrifield                     VA       22116
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Check Credit or Line of Credit
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                               page 13
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 35 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
  4.25                                                                                                                     $2,600.00
Navy Federal Credit Union                              Last 4 digits of account number2       1   2    1
Nonpriority Creditor's Name
                                                       When was the debt incurred?
PO Box 3700
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Merrifield                     VA       22119
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Loan
Is the claim subject to offset?
    No
    Yes

  4.26                                                                                                                     $1,810.00
One Main Financial                                     Last 4 digits of account number4 8 1 8
Nonpriority Creditor's Name
                                                       When was the debt incurred?2010
PO Box 1010
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Evansville                     IN       47706
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Repossession
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                               page 14
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 36 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
  4.27                                                                                                                     $1,901.00
Portfolio Recov Assoc                                  Last 4 digits of account number3 0         5    4
Nonpriority Creditor's Name
                                                       When was the debt incurred?08/2018
120 Corporate Blvd Ste 1
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Norfolk                        VA       23502
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Factoring Company Account
Is the claim subject to offset?
    No
    Yes

  4.28                                                                                                                       $900.00
Progressive Leasing                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                       When was the debt incurred?12/2018
256 West Data Dr
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Draper                         UT       84020
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Lease
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                               page 15
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 37 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
  4.29                                                                                                                       $301.39
Southwest Credit                                       Last 4 digits of account number2       2   6    6
Nonpriority Creditor's Name
                                                       When was the debt incurred?
4120 International Pkwy., Suite 1100
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Carrollton                     TX       75007-1958
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Collecting for
Is the claim subject to offset?
    No
    Yes

  4.30                                                                                                                       $113.54
Southwest Credit                                       Last 4 digits of account number6 2 1 4
Nonpriority Creditor's Name
                                                       When was the debt incurred?
4120 International Pkwy., Suite 1100
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Carrollton                     TX       75007-1958
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Collecting for
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                               page 16
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 38 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
  4.31                                                                                                                       $750.00
Speedy Cash                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                       When was the debt incurred?01/2019
815 E Pioneer Pkwy
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Arlington                      TX       76010
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Payday Loan
Is the claim subject to offset?
    No
    Yes

  4.32                                                                                                                       $903.00
Syncb/amazon                                           Last 4 digits of account number1 3 3 1
Nonpriority Creditor's Name
                                                       When was the debt incurred?04/2017
Po Box 965015
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Orlando                        FL       32896
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Charge Account
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                               page 17
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 39 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
  4.33                                                                                                                     $2,199.00
Syncb/rooms To Go                                      Last 4 digits of account number5 8         5    3
Nonpriority Creditor's Name
                                                       When was the debt incurred?04/2016
C/o Po Box 965036
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Orlando                        FL       32896
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Charge Account
Is the claim subject to offset?
    No
    Yes

  4.34                                                                                                                     $2,410.00
Synchrony Bank/ Care Credit                            Last 4 digits of account number6 9 1 9
Nonpriority Creditor's Name
                                                       When was the debt incurred?11/2016
PO Box 965036
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Orlando                        FL       32896
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                               page 18
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 40 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
  4.35                                                                                                                       $159.00
Telecom Self-reported                                  Last 4 digits of account number9       B   0    F
Nonpriority Creditor's Name
                                                       When was the debt incurred?
Po Box 4500
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Allen                          TX       75013
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Agriculture
Is the claim subject to offset?
    No
    Yes

  4.36                                                                                                                       $150.00
Telecom Self-reported                                  Last 4 digits of account number9 8 9 4
Nonpriority Creditor's Name
                                                       When was the debt incurred?
Po Box 4500
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Allen                          TX       75013
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Unknown Loan Type
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                               page 19
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                         Entered 06/11/19 19:17:25                Page 41 of 88


                 Antione Demarious Carter                                            Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                         Total claim
previous page.
  4.37                                                                                                                       $127.00
Utility Self-reported                                  Last 4 digits of account number1       5   A    A
Nonpriority Creditor's Name
                                                       When was the debt incurred?
Po Box 4500
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Allen                          TX       75013
City                           State    ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Agriculture
Is the claim subject to offset?
    No
    Yes

  4.38                                                                                                                     $2,197.00
West Creek Financial                                   Last 4 digits of account number1 1 0 8
Nonpriority Creditor's Name
                                                       When was the debt incurred?3/2018
4951 Lake Brook Dr
Number         Street                                  As of the date you file, the claim Check
                                                                                          is:   all that apply.
                                                          Contingent
                                                          Unliquidated
                                                          Disputed
Glen Allen                     VA       23060
City                           State    ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Collecting for
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                               page 20
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                  Entered 06/11/19 19:17:25                      Page 42 of 88


               Antione Demarious Carter                                                        Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.



                                                                                                                    Total claim
Total claims       6a. Domestic support obligations                                                          6a.                  $0.00
from Part 1

                   6b. Taxes and certain other debts you owe the government                                  6b.              $4,603.00

                   6c. Claims for death or personal injury while you were intoxicated                        6c.                  $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.6d. +                               $0.00


                   6e. Total. Add lines 6a through 6d.                                                       6d.              $4,603.00




                                                                                                                    Total claim
Total claims       6f. Student loans                                                                         6f.            $125,500.00
from Part 2

                   6g. Obligations arising out of a separation agreement or divorce                          6g.                  $0.00
                        that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                           6h.                  $0.00
                        debts

                   6i. Other. Add all other nonpriority unsecured claims. Write that amount here.
                                                                                             6i. +                           $50,278.54


                   6j. Total. Add lines 6f through 6i.                                                       6j.            $175,778.54




Official Form 106E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                             page 21
        Case 19-42407-elm7 Doc 1 Filed 06/11/19                                    Entered 06/11/19 19:17:25                          Page 43 of 88


 Fill in this information to identify your case:
 Debtor 1             Antione                 Demarious               Carter
                      First Name              Middle Name             Last Name


 Debtor 2
 (Spouse, if filing)First Name                Middle Name             Last Name


                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number                                                                                                                     Check if this is an
 (if known)
                                                                                                                                 amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form
                                                                                   Schedule
            Yes. Fill in all of the information below even if the contracts or leases        A/B: on
                                                                                      are listed  Property
                                                                                                        (Official Form 106A/B).
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone).
                                                        See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

         Person or company with whom you have the contract or lease State what the contract or lease is for

 2.1     Clairborne Apartments                                                               lease
         Name                                                                                Contract to be ASSUMED
         2355 Highway 360 North
         Number     Street



         Grand Prairie                                      TX       75050
         City                                               State    ZIP Code




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                       page 1
          Case 19-42407-elm7 Doc 1 Filed 06/11/19                                 Entered 06/11/19 19:17:25                      Page 44 of 88


     Fill in this information to identify your case:
     Debtor 1            Antione             Demarious               Carter
                         First Name          Middle Name             Last Name


     Debtor 2
     (Spouse, if filing)First Name           Middle Name             Last Name


                                         NORTHERN DISTRICT OF TEXAS
     United States Bankruptcy Court for the:

     Case number                                                                                                            Check if this is an
     (if known)
                                                                                                                            amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible.
If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to



1.      Do you have any codebtors?(If you are filing a joint case, do not list either spouse as a codebtor.)
              No
              Yes
2.      Within the last 8 years, have you lived in a community property state or territory?
                                                                                   (Community property states and territories
        include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
             No. Go to line 3.
             Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                No
                Yes
3.      In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
        person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
        creditor onSchedule D(Official Form 106D),Schedule E/F(Official Form 106E/F), Schedule
                                                                                      or       G(Official Form 106G). Use
        Schedule D, Schedule E/F, or Schedule  toGfill out Column 2.

            Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt

                                                                                                  Check all schedules that apply:




Official Form 106H                                           Schedule H: Your Codebtors                                                           page 1
        Case 19-42407-elm7 Doc 1 Filed 06/11/19                                           Entered 06/11/19 19:17:25                         Page 45 of 88


  Fill in this information to identify your case:
     Debtor 1                  Antione                Demarious                 Carter
                               First Name             Middle Name               Last Name
                                                                                                                    Check if this is:
     Debtor 2                                                                                                            An amended filing
     (Spouse, if filing)       First Name             Middle Name               Last Name

                                                                                                                         A supplement showing postpetition
                                          NORTHERN DISTRICT OF TEXAS
     United States Bankruptcy Court for the:
                                                                                                                         chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                         MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include
information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write


  Part 1:         Describe Employment
1.    Fill in your employment
      information.                                                     Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than
      one                                   Employment status                 Employed                                           Employed
      job, attach a separate                                                  Not employed                                       Not employed
      page
      with information about                Occupation                 Flight Attendent
      additional employers.
                                            Employer's name            American Airlines
      Include part-time,
      seasonal,                             Employer's address 4255 Amon Carter Blvd
      or self-employed work.                                           Number    Street                                   Number   Street




                                                                       Fort Worth                   TX       76155
                                                                       City                         State    Zip Code     City                   State   Zip Code


                                            How long employed there? 5 years

  Part 2:         Give Details About Monthly Income
Estimate monthly income as of the date you file this form.
                                                     If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the
lines below. If

                                                                                                    For Debtor 1            For Debtor 2 or
                                                                                                                            non-filing spouse

2.    List monthly gross wages, salary, and commissions   (before all      2.                               $4,130.84
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                                3. +               $0.00

4.    Calculate gross income.Add line 2 + line 3.                                            4.             $4,130.84




Official Form 106I                                                  Schedule I: Your Income                                                                  page 1
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                                 Entered 06/11/19 19:17:25                             Page 46 of 88


                 Antione Demarious Carter                                                                                 Case number (if known)
                                                                                                             For Debtor 1                   For Debtor 2 or
                                                                                                                                            non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                    4.            $4,130.84
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                              5a.              $237.68
     5b. Mandatory contributions for retirement plans                                               5b.                  $0.00
     5c. Voluntary contributions for retirement plans                                               5c.              $315.96
     5d. Required repayments of retirement fund loans                                               5d.              $245.28
     5e. Insurance                                                                                  5e.              $138.90
     5f. Domestic support obligations                                                               5f.                  $0.00
     5g. Union dues                                                                                 5g.                $41.00
     5h. Other deductions.
          Specify: See continuation sheet                                                           5h.+             $270.90
6.   Add the payroll deductions.Add lines 5a + 5b + 5c + 5d + 5e + 5f +6.                                          $1,249.72
     5g + 5h.
7.   Calculate total monthly take-home pay.Subtract line 6 from line 4. 7.                                         $2,881.12
8.   List all other income regularly received:
     8a. Net income from rental property and from operating             8a.                                              $0.00
           a
           Attach a statement for each property and business
           showing
           gross receipts, ordinary and necessary business

     8b. Interest and dividends                                                                       8b.                $0.00
     8c. Family support payments that you, a non-filing spouse, or                                    8c.                $0.00
           a
           Include alimony, spousal support, child support,
           maintenance,

     8d. Unemployment compensation                                                                    8d.                $0.00
     8e. Social Security                                                                              8e.                $0.00
     8f. Other government assistance that you regularly receive
           Include cash assistance and the value (if known) or any
           non-
           cash assistance that you receive, such as food stamps
           (benefits under the Supplemental Nutrition Assistance
         Specify:                                                                                     8f.                $0.00
     8g. Pension or retirement income                                                                 8g.                $0.00
     8h. Other monthly income.
         Specify:                                                                                     8h.+               $0.00

9.   Add all other income.Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.
                                                                        9.                                               $0.00

10. Calculate monthly income.    Add line 7 + line 9.                     10.  $2,881.12                                              +                    =       $2,881.12
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates,
     and other
     friends or relatives.


     Specify:                                                                                                                                         11. +            $0.00

12. Add the amount in the last column of line 10 to the amount in line
                                                                   The 11.
                                                                         result is the combined monthly 12.                                                        $2,881.12
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                              Combined
                                                                                                                                                                monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.

        Yes. Explain:



Official Form 106I                                                        Schedule I: Your Income                                                                      page 2
      Case 19-42407-elm7 Doc 1 Filed 06/11/19        Entered 06/11/19 19:17:25              Page 47 of 88


            Antione Demarious Carter                                     Case number (if known)


                                                                 For Debtor 1     For Debtor 2 or
5h. Other Payroll Deductions (details)                                            non-filing spouse
    Health Savings Plan                                               $250.00
    GROUP LEGAL                                                        $16.90
    MIA WINGS                                                           $4.00

                                                       Totals:        $270.90




Official Form 106I                       Schedule I: Your Income                                        page 3
        Case 19-42407-elm7 Doc 1 Filed 06/11/19                                   Entered 06/11/19 19:17:25                       Page 48 of 88


 Fill in this information to identify your case:
                                                                                                            Check if this is:
     Debtor 1                Antione                 Demarious             Carter                              An amended filing
                             First Name              Middle Name           Last Name
                                                                                                               A supplement showing postpetition
     Debtor 2                                                                                                  chapter 13 expenses as of the
     (Spouse, if filing)     First Name              Middle Name           Last Name                           following date:

                                          NORTHERN DISTRICT OF TEXAS
     United States Bankruptcy Court for the:                                                                     MM / DD / YYYY
     Case number
     (if known)
Official Form 106J
Schedule J: Your Expenses                                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                    No
                    Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                      No
      Do not list Debtor 1 and                     Yes. Fill out this information Dependent's relationship to Dependent's Does dependent
                                                                                      Debtor 1 or Debtor 2
                                                   for each dependent...................................      age         live with you?
      Debtor 2.
                                                                                                                               No
                                                                                                                               Yes
      Do not state the
      dependents' names.
                                                                                                                                              No
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                                                                              Yes
3.    Do your expenses include                          No
      expenses of people other than
                                                        Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13
case to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the
top of the form and fill in the applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                         Your expenses

4.    The rental or home ownership expenses for your residence.                                                         4.                    $1,160.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                             4a.

      4b. Property, homeowner's, or renter's insurance                                                                  4b.

      4c. Home maintenance, repair, and upkeep expenses                                                                 4c.

      4d. Homeowner's association or condominium dues                                                                   4d.




 Official Form 106J                                                Schedule J: Your Expenses                                                        page 1
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                  Entered 06/11/19 19:17:25         Page 49 of 88


              Antione Demarious Carter                                                      Case number (if known)
                                                                                                              Your expenses

5.    Additional mortgage payments for your residence,
                                                  such as home equity loans                             5.
6.    Utilities:
      6a. Electricity, heat, natural gas                                                                6a.                    $80.00

      6b. Water, sewer, garbage collection                                                              6b.                    $45.00

      6c. Telephone, cell phone, Internet, satellite, and                                               6c.                   $205.00
          cable services
      6d. Other. Specify:                                                                               6d.


7.    Food and housekeeping supplies                                                                    7.                    $400.00
8.    Childcare and children's education costs                                                          8.

9.    Clothing, laundry, and dry cleaning                                                               9.                     $20.00

10. Personal care products and services                                                                 10.                    $55.00

11. Medical and dental expenses                                                                         11.                   $450.00

12. Transportation.Include gas, maintenance, bus or train                                               12.                   $200.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                       13.
    magazines, and books
14. Charitable contributions and religious donations                                                    14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                               15a.                   $10.00

      15b. Health insurance                                                                             15b.

      15c. Vehicle insurance                                                                            15c.                  $237.00

      15d. Other insurance. Specify:                                                                    15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify: 2017 and 2018 Income Taxes                                                                 16.                   $100.00

17. Installment or lease payments:

      17a. Car payments for Vehicle 1Car Payment                                                        17a.                  $559.00

      17b. Car payments for Vehicle 2                                                                   17b.

      17c. Other. Specify:                                                                              17c.

      17d. Other. Specify:                                                                              17d.

18.   Your payments of alimony, maintenance, and support that you did not report as                     18.
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).



19. Other payments you make to support others who do not live with you.
    Specify: Support for Sister                                                                         19.                   $300.00




 Official Form 106J                                           Schedule J: Your Expenses                                         page 2
      Case 19-42407-elm7 Doc 1 Filed 06/11/19                                        Entered 06/11/19 19:17:25                   Page 50 of 88


               Antione Demarious Carter                                                                   Case number (if known)
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a. Mortgages on other property                                                                                  20a.
    20b. Real estate taxes                                                                                            20b.

    20c. Property, homeowner's, or renter's insurance                                                                 20c.

    20d. Maintenance, repair, and upkeep expenses                                                                     20d.

    20e. Homeowner's association or condominium dues                                                                  20e.
21. Other. Specify:                                                                                                   21.
                                                                                                                             +
22. Calculate your monthly expenses.
    22a. Add lines 4 through 21.                                                                                      22a.               $3,821.00

    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                             22b.

    22c. Add line 22a and 22b. The result is your monthly expenses.                                                   22c.               $3,821.00


23. Calculate your monthly net income.

    23a. Copy line 12 (your combined monthly income) from Schedule I.                                                 23a.               $2,881.12

    23b. Copy your monthly expenses from line 22c above.                                                              23b. –             $3,821.00

    23c. Subtract your monthly expenses from your monthly income.
         The result is your monthly net income.                                                                       23c.                ($939.88)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage


         No.
         Yes. Explain here:
                 None.




 Official Form 106J                                              Schedule J: Your Expenses                                                   page 3
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                           Entered 06/11/19 19:17:25                             Page 51 of 88


 Fill in this information to identify your case:
 Debtor 1              Antione                   Demarious                 Carter
                       First Name                Middle Name               Last Name


 Debtor 2
 (Spouse, if filing)First Name                   Middle Name               Last Name


                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number                                                                                                                            Check if this is an
 (if known)
                                                                                                                                        amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended



 Part 1:         Summarize Your Assets

                                                                                                                                                  Your assets
                                                                                                                                                  Value of what you own
1.   Schedule A/B: Property
                         (Official Form 106A/B)
                                                                                                                                                                  $0.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................

                                                                                                                                                    $40,868.00
     1b. Copy line 62, Total personal property, from Schedule A/B............................................................................................................................


                                                                                                                                                          $40,868.00
     1c. Copy line 63, Total of all property on Schedule A/B......................................................................................................................................


 Part 2:         Summarize Your Liabilities

                                                                                                                                                    Your liabilities
                                                                                                                                                    Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property(Official Form 106D)
                                                                                                                          $22,912.00
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims  (Official Form 106E/F)
                                                                                                                                       $4,603.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F..........................................................................


                                                                                                                   +             $175,778.54
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................


                                                                                                                    Your total liabilities                   $203,293.54




 Part 3:         Summarize Your Income and Expenses

4.   Schedule I: Your Income
                           (Official Form 106I)
                                                                                                                                                    $2,881.12
     Copy your combined monthly income from line 12 of Schedule I..........................................................................................................................

5.   Schedule J: Your Expenses
                             (Official Form 106J)
                                                                                                                                                        $3,821.00
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................




Official Form 106Sum                Summary of Your Assets and Liabilities and Certain Statistical Information                                                         page 1
      Case 19-42407-elm7 Doc 1 Filed 06/11/19                       Entered 06/11/19 19:17:25                  Page 52 of 88


            Antione Demarious Carter                                             Case number (if known)


 Part 4:      Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
         Yes

7.   What kind of debt do you have?
         Your debts are primarily consumer debts.   Consumer debtsare those "incurred by an individual primarily for a personal,
         family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
         Your debts are not primarily consumer debts.  You have nothing to report on this part of the form. Check this box and submit
         this form to the court with your other schedules.

8.   From theStatement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11;
                                OR, Form 122B Line 11;
                                                    OR, Form 122C-1 Line 14.                                             $4,768.16


9.   Copy the following special categories of claims from Part 4, line
                                                                    Schedule
                                                                       6 of  E/F:

                                                                                                Total claim
     From Part 4 onSchedule E/F,copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                        $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $4,603.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                      $0.00


     9d. Student loans. (Copy line 6f.)                                                               $125,500.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as              $0.00
         priority claims. (Copy line 6g.)

     9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +                 $0.00


     9g. Total. Add lines 9a through 9f.                                                              $130,103.00




Official Form 106Sum       Summary of Your Assets and Liabilities and Certain Statistical Information                         page 2
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                     Entered 06/11/19 19:17:25                    Page 53 of 88


 Fill in this information to identify your case:
 Debtor 1            Antione                 Demarious               Carter
                     First Name              Middle Name             Last Name


 Debtor 2
 (Spouse, if filing)First Name               Middle Name             Last Name


                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number                                                                                                              Check if this is an
 (if known)
                                                                                                                          amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                              12/15

If two married people are filing together, both are equally responsible for supplying correct information.


You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                 Sign Below

     Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

            No

            Yes. Name of person                                                                          Attach Bankruptcy Petition Preparer's Notice,
                                                                                                         Declaration, and Signature
                                                                                                                                  (Official Form 119).




     Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they
     are



     X /s/ Antione Demarious Carter                                X
           Antione Demarious Carter, Debtor 1                          Signature of Debtor 2
           Date 06/11/2019                                             Date
                MM / DD / YYYY                                                   MM / DD / YYYY




Official Form 106Dec                          Declaration About an Individual Debtor's Schedules                                                page 1
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                  Entered 06/11/19 19:17:25                         Page 54 of 88


 Fill in this information to identify your case:
 Debtor 1            Antione                Demarious               Carter
                     First Name             Middle Name             Last Name


 Debtor 2
 (Spouse, if filing)First Name              Middle Name             Last Name


                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number                                                                                                              Check if this is an
 (if known)
                                                                                                                          amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                             04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,


 Part 1:         Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
       Married
       Not married
2.   During the last 3 years, have you lived anywhere other than where you live now?
        No
        Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1:                                          Dates Debtor 1           Debtor 2:                                        Dates Debtor 2
                                                           lived there                                                               lived there
                                                                                           Same as Debtor 1                               Same as Debtor 1

        2355 N Hwy 360 #733                                From                                                                      From
        Number     Street                                                           Number     Street
                                                           To         03/16                                                          To


        Grand Prairie              TX      75050
        City                       State   ZIP Code                                 City                       State   ZIP Code



3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories
                                            include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out
                                  Schedule H: Your Codebtors
                                                          (Official Form 106H).




Official Form 107                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
          Case 19-42407-elm7 Doc 1 Filed 06/11/19                                           Entered 06/11/19 19:17:25                          Page 55 of 88


                    Antione Demarious Carter                                                                 Case number (if known)

 Part 2:             Explain the Sources of Your Income
4.      Did you have any income from employment or from operating a business during this year or the two previous calendar years?
        Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
        If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.


             No
             Yes. Fill in the details.

                                                              Debtor 1                                                       Debtor 2

                                                            Sources of income                Gross income                   Sources of income       Gross income
                                                            Check all that apply.            (before deductions             Check all that apply.   (before deductions
                                                                                             and exclusions                                         and exclusions

From January 1 of the current year                              Wages,                                 $20,151.00              Wages,
until                                                           commissions,                                                   commissions,

                                                                Operating a business                                           Operating a business


For the last calendar year:                                     Wages,                                 $45,372.00              Wages,
                                                                commissions,                                                   commissions,
(January 1 to December 31,2018 )
                                      YYYY                      Operating a business                                           Operating a business


For the calendar year before that:                              Wages,                                 $42,631.00              Wages,
                                                                commissions,                                                   commissions,
(January 1 to December 31,2017 )
                                      YYYY                      Operating a business                                           Operating a business

5.      Did you receive any other income during this year or the two previous calendar years?
        Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social
        Security;
        unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from
        lawsuits; royalties;
        and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only
        once under

             No
             Yes. Fill in the details.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page 2
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                          Entered 06/11/19 19:17:25                     Page 56 of 88


               Antione Demarious Carter                                                                 Case number (if known)


 Part 3:        List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
         No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts.     Consumer debtsare defined in 11 U.S.C. § 101(8) as
                 "incurred by an individual primarily for a personal, family, or household purpose."

                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                     No. Go to line 7.
                     Yes.   List below each creditor to whom you paid a total of $6,825* or more in one or more
                            payments and the
                            total amount you paid that creditor. Do not include payments for domestic support

                 * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

         Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     No. Go to line 7.

                     Yes.   List below each creditor to whom you paid a total of $600 or more and the total amount you
                            paid that
                            creditor. Do not include payments for domestic support obligations, such as child support


7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insidersinclude your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and
     any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic


         No
         Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.
         No
         Yes. List all payments that benefited an insider.




Official Form 107                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
        Case 19-42407-elm7 Doc 1 Filed 06/11/19                                            Entered 06/11/19 19:17:25                           Page 57 of 88


                Antione Demarious Carter                                                                    Case number (if known)

 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions,
      support or custody


           No
           Yes. Fill in the details.

Case title                                      Nature of the case                                   Court or agency                                    Status of the case
DC8426                                          lawsuit for credit card                              Tarrant County District Court
                                                                                                     Court Name
                                                                                                                                                                 Pending

                                                                                                                                                                 On appeal
                                                                                                     Number       Street
Case number DC8426                                                                                                                                               Concluded


                                                                                                     City                            State   ZIP Code


Case title                                      Nature of the case                                   Court or agency                                    Status of the case
DC8427                                          lawsuit for credit card                              Tarrant County District Court
                                                                                                     Court Name
                                                                                                                                                                 Pending
                                                                                                                                                                 On appeal
                                                                                                     Number       Street
Case number DC8427                                                                                                                                               Concluded


                                                                                                     City                            State   ZIP Code


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

11.   Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
      amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12.   Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit
      of

           No
           Yes




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                      page 4
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                                   Entered 06/11/19 19:17:25                         Page 58 of 88


                   Antione Demarious Carter                                                       Case number (if known)

  Part 5:               List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
               No
               Yes. Fill in the details for each gift.

14.    Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than
       $600


               No
               Yes. Fill in the details for each gift or contribution.

  Part 6:               List Certain Losses
15.    Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft,
       fire,

               No
               Yes. Fill in the details.

  Part 7:               List Certain Payments or Transfers
16.    Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property
       to

       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

               No
               Yes. Fill in the details.

                                                         Description and value of any property transferredDate payment Amount of
The Alice Office of Alice Bower                          Atty Fees                                        or transfer was payment
Person Who Was Paid                                                                                       made
PO Box 2268                                                                                                                06/10/2019        $2,265.00
Number         Street




Fort Worth                       TX        76113
City                             State     ZIP Code



Email or website address


Person Who Made the Payment, if Not You

                                                         Description and value of any property transferredDate payment Amount of
BKCert                                                   Credit Counseling                                or transfer was payment
Person Who Was Paid                                                                                       made
                                                                                                                                 6/2019       $20.00
Number         Street




City                             State     ZIP Code

BkCert
Email or website address


Person Who Made the Payment, if Not You




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
        Case 19-42407-elm7 Doc 1 Filed 06/11/19                                         Entered 06/11/19 19:17:25                      Page 59 of 88


                 Antione Demarious Carter                                                               Case number (if known)
17.   Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property
      to

      Do not include any payment or transfer that you listed on line 16.
             No
             Yes. Fill in the details.

18.   Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other
      than
      Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your
      property).


             No
             Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
       No
       Yes. Fill in the details.

 Part 8:           List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20.   Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
      benefit, closed, sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
      brokerage

             No
             Yes. Fill in the details.

21.   Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
      for securities, cash, or other valuables?

             No
             Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:           Identify Property You Hold or Control for Someone Else
23.   Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or hold in trust for someone.

             No
             Yes. Fill in the details.




Official Form 107                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                    Entered 06/11/19 19:17:25                    Page 60 of 88


                Antione Demarious Carter                                                         Case number (if known)

 Part 10:         Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:
  Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
  hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
  including statutes or regulations controlling the cleanup of these substances, wastes, or material.
  Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
  utilize it or used to own, operate, or utilize it, including disposal sites.

  Hazardous material
                   means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
  substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.   Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an
      environmental


            No
            Yes. Fill in the details.

25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26.   Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements
      and

            No
            Yes. Fill in the details.

 Part 11:         Give Details About Your Business or Connections to Any Business
27.   Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
      business?

                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                 A member of a limited liability company (LLC) or limited liability partnership (LLP)
                 A partner in a partnership
                 An officer, director, or managing executive of a corporation
                 An owner of at least 5% of the voting or equity securities of a corporation
            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.

28.   Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business?
      Include

            No
            Yes. Fill in the details below.




Official Form 107                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 7
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                                Entered 06/11/19 19:17:25                   Page 61 of 88


              Antione Demarious Carter                                                        Case number (if known)

 Part 12:       Sign Below
I have read the answers on this
                            Statement of Financial Affairs
                                                       and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years,




X /s/ Antione Demarious Carter                              X
   Antione Demarious Carter, Debtor 1                           Signature of Debtor 2
   Date      06/11/2019                                         Date

Did you attach additional pagesYour
                                to Statement of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                (Official Form 107)?

    No
    Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    No
    Yes. Name of person                                                                              Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                     Declaration, and Signature(Official Form 119).




Official Form 107                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 8
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                    Entered 06/11/19 19:17:25                        Page 62 of 88


 Fill in this information to identify your case:
 Debtor 1             Antione                 Demarious               Carter
                      First Name              Middle Name             Last Name


 Debtor 2
 (Spouse, if filing)First Name                Middle Name             Last Name


                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:

 Case number                                                                                                                              Check if this is an
 (if known)
                                                                                                                                          amended filing


Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                         12/15

If you are an individual filing under chapter 7, you must fill out this form if:
     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.


If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.


Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:        List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part Schedule
                                                1 of     D: Creditors Who Hold Claims Secured by Property
                                                                                                    (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral What do you intend to do with the                             Did you claim the property
                                                                property that secures a debt?                                 as exempt on Schedule C?

      Creditor's        Bridgecrest                                                Surrender the property.                          No
      name:                                                                        Retain the property and redeem it.               Yes
      Description of    ***need info from client***                                Retain the property and enter into a
      property                                                                     Reaffirmation Agreement.
      securing debt:                                                               Retain the property and [explain]:



 Part 2:        List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed Schedule
                                                              in    G: Executory Contracts and Unexpired Leases  (Official Form 106G),
fill in the information below. Do not list real estate leases.
                                                         Unexpired leases
                                                                        are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

      Describe your unexpired personal property leases                                                                       Will this lease be assumed?

      Lessor's name:        Clairborne Apartments                                                                                  No
      Description of leased lease                                                                                                  Yes
      property:




Official Form 108                        Statement of Intention for Individuals Filing Under Chapter 7                                               page 1
      Case 19-42407-elm7 Doc 1 Filed 06/11/19                      Entered 06/11/19 19:17:25           Page 63 of 88


           Antione Demarious Carter                                           Case number (if known)

 Part 3:     Sign Below

  Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
  personal property that is subject to an unexpired lease.

X /s/ Antione Demarious Carter                    X
  Antione Demarious Carter, Debtor 1                  Signature of Debtor 2

  Date 06/11/2019                                     Date
       MM / DD / YYYY                                        MM / DD / YYYY




Official Form 108                 Statement of Intention for Individuals Filing Under Chapter 7                      page 2
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                 Entered 06/11/19 19:17:25                      Page 64 of 88




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)



   This notice is for you if:
                                                                Chapter 7: Liquidation

      You are an individual filing for bankruptcy,
      and                                                                $245     filing fee
                                                                          $75     administrative fee
      Your debts are primarily consumer debts.                            $15     trustee surcharge
                                                                +
      Consumer debts are defined in 11 U.S.C. § 101(8)                   $335     total fee
      as "incurred by an individual primarily for a
      personal, family, or household purpose."
                                                                Chapter 7 is for individuals who have financial difficulty
                                                                preventing them from paying their debts and who are
                                                                willing to allow their non-exempt property to be used to
The types of bankruptcy that are available                      pay their creditors. The primary purpose of filing under
                                                                chapter 7 is to have your debts discharged. The
to individuals
                                                                bankruptcy discharge relieves you after bankruptcy from
                                                                having to pay many of your pre-bankruptcy debts.
                                                                Exceptions exist for particular debts, and liens on
Individuals who meet the qualifications may file under one
                                                                property may still be enforced after discharge. For
of four different chapters of the Bankruptcy Code:
                                                                example, a creditor may have the right to foreclose a
                                                                home mortgage or repossess an automobile.
     Chapter 7 -- Liquidation
                                                                However, if the court finds that you have committed
     Chapter 11 -- Reorganization                               certain kinds of improper conduct described in the
                                                                Bankruptcy Code, the court may deny your discharge.
     Chapter 12     -- Voluntary repayment plan for family
                      farmers or fishermen                      You should know that the even if you file chapter 7 and
                                                                you receive a discharge, some debts are not discharged
                                                                under the law. Therefore, you may still be responsible to
     Chapter 13 -- Voluntary repayment plan for                 pay:
                      individuals with regular income

                                                                       most taxes;
You should have an attorney review your
                                                                       most student loans;
decision to file for bankruptcy and the choice
of chapter.                                                            domestic support and property settlement obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                      page 1
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                  Entered 06/11/19 19:17:25                        Page 65 of 88




     most fines, penalties, forfeitures, and criminal            for your state of residence and family size, depending
     restitution obligations; and                                on the results of theMeans Test,the U.S. trustee,
                                                                 bankruptcy administrator, or creditors can file a motion to
     certain debts that are not listed in your bankruptcy        dismiss your case under § 707(b) of the Bankruptcy
     papers.                                                     Code. If a motion is filed, the court will decide if your
                                                                 case should be dismissed. To avoid dismissal, you may
You may also be required to pay debts arising from:              choose to proceed under another chapter of the
                                                                 Bankruptcy Code.
     fraud or theft;
                                                                 If you are an individual filing for chapter 7 bankruptcy, the
     fraud or defalcation while acting in breach of fiduciary
                                                                 trustee may sell your property to pay your debts, subject
     capacity;
                                                                 to your right to exempt the property or a portion of the
                                                                 proceeds from the sale of the property. The property,
     intentional injuries that you inflicted; and                and the proceeds from property that your bankruptcy
     death or personal injury caused by operating a motor        trustee sells or liquidates that you are entitled to, is
     vehicle, vessel, or aircraft while intoxicated from         called exempt property. Exemptions may enable you to
     alcohol or drugs.                                           keep your home, a car, clothing, and household items or
                                                                 to receive some of the proceeds if the property is sold.
If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have            Exemptions are not automatic. To exempt property, you
enough income to repay creditors a certain amount. You           must list it on Schedule C: The Property You Claim as
must file Chapter 7 Statement of Your Current Monthly            Exempt (Official Form 106C). If you do not list the
Income (Official Form 122A-1) if you are an individual filing    property, the trustee may sell it and pay all of the
for bankruptcy under chapter 7. This form will determine         proceeds to your creditors.
your current monthly income and compare whether your
income is more than the median income that applies in
your state.


If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
                                                                 Chapter 11: Reorganization
the Chapter 7 Means Test Calculation(Official Form                      $1,167      filing fee
122A-2).                                                                  $550      administrative fee
                                                                 +
If your income is above the median for your state, you must             $1,717      total fee
file a second form--the Chapter 7 Means Test Calculation
(Official Form 122A-2). The calculations on the form--           Chapter 11 is often used for reorganizing a business, but
sometimes called theMeans Test--deduct from your                 is also available to individuals. The provisions of chapter
income living expenses and payments on certain debts to          11 are too complicated to summarize briefly.
determine any amount available to pay unsecured
creditors. If your income is more than the median income




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                          page 2
        Case 19-42407-elm7 Doc 1 Filed 06/11/19                              Entered 06/11/19 19:17:25                      Page 66 of 88


         Read These Important Warnings

         Because bankruptcy can have serious long-term financial and legal consequences, including loss of
         your property, you should hire an attorney and carefully consider all of your options before you file.
         Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
         and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
         properly and protect you, your family, your home, and your possessions.


         Although the law allows you to represent yourself in bankruptcy court, you should understand that
         many people find it difficult to represent themselves successfully. The rules are technical, and a
         mistake or inaction may harm you. If you file without an attorney, you are still responsible for
         knowing and following all of the legal requirements.


         You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
         necessary documents.


         Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
         bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
         fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
         to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                                                                               Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family farmers                                  repay your creditors all or part of the money that you owe
            or fishermen                                                       them, usually using your future earnings. If the court
                                                                               approves your plan, the court will allow you to repay your
                                                                               debts, as adjusted by the plan, within 3 years or 5 years,
         $200     filing fee                                                   depending on your income and other factors.
           $75    administrative fee
+
                                                                               After you make all the payments under your plan, many
         $275     total fee
                                                                               of your debts are discharged. The debts that are not
                                                                               discharged and that you may still be responsible to pay
Similar to chapter 13, chapter 12 permits family farmers
                                                                               include:
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.                                                                       domestic support obligations,
                                                                                    most student loans,
                                                                                    certain taxes,
Chapter 13: Repayment plan for individuals with
            regular income                                                          debts for fraud or theft,
                                                                                    debts for fraud or defalcation while acting in a
                                                                                    fiduciary capacity,
             $235     filing fee
                $75   administrative fee
    +                                                                               most criminal fines and restitution obligations,
             $310     total fee
                                                                                    certain debts that are not listed in your bankruptcy
                                                                                    papers,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
                                                                                    certain debts for acts that caused death or personal
installments over a period of time and to discharge
                                                                                    injury, and
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.
                                                                                    certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                     page 3
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                  Entered 06/11/19 19:17:25                     Page 67 of 88




                                                                 A married couple may file a bankruptcy case together--
   Warning: File Your Forms on Time                              called a joint case. If you file a joint case and each
                                                                 spouse lists the same mailing address on the
   Section 521(a)(1) of the Bankruptcy Code requires             bankruptcy petition, the bankruptcy court generally will
   that you promptly file detailed information about             mail you and your spouse one copy of each notice,
   your creditors, assets, liabilities, income, expenses         unless you file a statement with the court asking that
   and general financial condition. The court may                each spouse receive separate copies.
   dismiss your bankruptcy case if you do not file this
   information within the deadlines set by the
   Bankruptcy Code, the Bankruptcy Rules, and local
   rules of the court.                                           Understand which services you could
                                                                 receive from credit counseling agencies
   For more information about the documents and
   their deadlines, go to:
                                                                 The law generally requires that you receive a credit
   http://www.uscourts.gov/bkforms/bankruptcy_forms              counseling briefing from an approved credit counseling
   .html#procedure.                                              agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                 case, both spouses must receive the briefing. With
                                                                 limited exceptions, you must receive it within the 180
                                                                 days before you file your bankruptcy petition. This
Bankruptcy crimes have serious                                   briefing is usually conducted by telephone or on the
consequences                                                     Internet.


     If you knowingly and fraudulently conceal assets or         In addition, after filing a bankruptcy case, you generally
     make a false oath or statement under penalty of             must complete a financial management instructional
     perjury--either orally or in writing--in connection with    course before you can receive a discharge. If you are
     a bankruptcy case, you may be fined, imprisoned, or         filing a joint case, both spouses must complete the
     both.                                                       course.


                                                                 You can obtain the list of agencies approved to provide
     All information you supply in connection with a             both the briefing and the instructional course from:
     bankruptcy case is subject to examination by the
     Attorney General acting through the Office of the           http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
     U.S. Trustee, the Office of the U.S. Attorney, and
     other offices and employees of the U.S. Department          In Alabama and North Carolina, go to:
     of Justice.
                                                                 http://www.uscourts.gov/FederalCourts/Bankruptcy/Bankru
                                                                 ptcyResources/ApprovedCreditAndDebtCounselors.aspx.

Make sure the court has your mailing
address                                                          If you do not have access to a computer, the clerk of the
                                                                 bankruptcy court may be able to help you obtain the list.

The bankruptcy court sends notices to the mailing address
you list onVoluntary Petition for Individuals Filing for
Bankruptcy (Official Form 101). To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                       page 4
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                                                    Entered 06/11/19 19:17:25                                  Page 68 of 88


B2030 (Form 2030) (12/15)
                                                        UNITED STATES BANKRUPTCY COURT
                                                           NORTHERN DISTRICT OF TEXAS
                                                              FORT WORTH DIVISION
In re    Antione Demarious Carter                                                                                              Case No.

                                                                                                                               Chapter           7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
     that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
     services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
     is as follows:


     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                             $2,265.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                             $2,265.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                  $0.00

2. The source of the compensation paid to me was:
                      Debtor                                   Other (specify)

3. The source of compensation to be paid to me is:
                      Debtor                                   Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.



5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:


     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;


     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;


     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                       Entered 06/11/19 19:17:25           Page 69 of 88


B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                                       CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.




                        06/11/2019                                  /s/ Alice Bower
                           Date                                     Alice Bower                                    Bar No. 15148500
                                                                    The Law Office of Alice Bower
                                                                    6421 Camp Bowie Blvd
                                                                    Suite 300
                                                                    Fort Worth, TX 76116




    /s/ Antione Demarious Carter
   Antione Demarious Carter
        Case 19-42407-elm7 Doc 1 Filed 06/11/19                Entered 06/11/19 19:17:25           Page 70 of 88


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION
  IN RE:   Antione Demarious Carter                                             CASE NO

                                                                               CHAPTER      7

                                      VERIFICATION OF CREDITOR MATRIX

       The above named Debtor hereby verifies that the attached creditors have been added to the official mailing matrix.




Date 6/11/2019                                         Signature    /s/ Antione Demarious Carter
                                                                   Antione Demarious Carter



Date                                                   Signature
Case 19-42407-elm7 Doc 1 Filed 06/11/19   Entered 06/11/19 19:17:25   Page 71 of 88



                         Aafcu
                         Po Box 619001
                         Dallas, TX 75261



                         Ace Cash Express
                         1231 Greenway Dr
                         Irving, TX 75038



                         Amcol Systems Inc
                         Po Box 21625
                         Columbia, SC 29221



                         American Airlines Credit Union
                         PO Box 619001
                         DFW Airport, TX 75261-9001



                         Amex
                         P.o. Box 981537
                         El Paso, TX 79998



                         Attorney General of the United States
                         U.S. Department of Justice
                         950 Pennsylvania Avenue NW
                         Washington, DC 20530-0001

                         Bank Of America
                         Po Box 982238
                         El Paso, TX 79998



                         Bridgecrest
                         Po Box 29018
                         Phoenix, AZ 85038



                         Capital One Bank Usa N
                         Po Box 85520
                         Richmond, VA 23285
Case 19-42407-elm7 Doc 1 Filed 06/11/19   Entered 06/11/19 19:17:25   Page 72 of 88



                         Cavalry Portfolio Recovery Associates
                         120 Corporate Blvd Ste 100
                         Norfolk VA 23502



                         Cavalry Portfolio Serv
                         500 Summit Lake Drive
                         Valhalla, NY 10595



                         Clairborne Apartments
                         2355 Highway 360 North
                         Grand Prairie, TX 75050



                         Credit Protection Assn.
                         PO Box 207899
                         Dallas, TX 75320



                         Credit Protection Association
                         PO Box 207899
                         Dallas Tx 75320



                         Discover Fin Svcs Llc
                         Pob 15316
                         Wilmington, DE 19850



                         Integreity Funding
                         84 Villa Rd
                         Greenville, SC 29615



                         Integrity Texas Funding Check n Go
                         84 Villa Rd
                         Greenville, SC 29615



                         Internal Revenue Service
                         Insolvency Unit
                         PO Box 7346
                         Philadelphia, PA 19101-7346
Case 19-42407-elm7 Doc 1 Filed 06/11/19    Entered 06/11/19 19:17:25   Page 73 of 88



                         Internal Revenue Service
                         Centralized Insolvency Operation
                         PO Box 7346
                         Philadelphia, PA 19101-7346

                         Internal Revenue Service
                         1100 Commerce Street, MC 5026 DAL
                         Dallas, TX 75242



                         Macys/dsnb
                         Po Box 8218
                         Mason, OH 45040



                         Moneylion Inc
                         Po Box 1547
                         Sandy, UT 84091



                         Navient
                         PO Box 4450
                         Portland, OR 97208



                         Navy Federal Cr Union
                         820 Follin Lane
                         Vienna, VA 22180



                         Navy Federal Cr Union
                         1 Security Place
                         Merrifield, VA 22116



                         Navy Federal Credit Union
                         PO Box 3700
                         Merrifield, VA 22119



                         One Main Financial
                         PO Box 1010
                         Evansville, IN 47706
Case 19-42407-elm7 Doc 1 Filed 06/11/19   Entered 06/11/19 19:17:25   Page 74 of 88



                         Portfolio Recov Assoc
                         120 Corporate Blvd Ste 1
                         Norfolk, VA 23502



                         Progressive Leasing
                         256 West Data Dr
                         Draper, UT 84020



                         Southwest Credit
                         4120 International Pkwy., Suite 1100
                         Carrollton, TX 75007-1958



                         Speedy Cash
                         815 E Pioneer Pkwy
                         Arlington, TX 76010



                         Syncb/amazon
                         Po Box 965015
                         Orlando, FL 32896



                         Syncb/rooms To Go
                         C/o Po Box 965036
                         Orlando, FL 32896



                         Synchrony Bank/ Care Credit
                         PO Box 965036
                         Orlando, FL 32896



                         Telecom Self-reported
                         Po Box 4500
                         Allen, TX 75013



                         U.S. Department of Justice
                         717 N. Harwood, Suite 400
                         Dallas, TX 75201
Case 19-42407-elm7 Doc 1 Filed 06/11/19   Entered 06/11/19 19:17:25   Page 75 of 88



                         United States Attorney - Fort Worth
                         Burnett Plaza Suite 1700
                         801 Cherry Street Unit #4
                         Fort Worth, TX 76102-6882

                         United States Attorney Erin Nealy Cox
                         1100 Commerce St Ste 300
                         Dallas, TX 75242



                         Utility Self-reported
                         Po Box 4500
                         Allen, TX 75013



                         West Creek Financial
                         4951 Lake Brook Dr
                         Glen Allen, VA 23060



                         William T. Neary
                         US Trustee's Office
                         1100 Commerce Bldg. 9C60
                         Dallas, TX 75242
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                        Entered 06/11/19 19:17:25                            Page 76 of 88


 Fill in this information to identify your case:                                                           Check one box only as directed in this
                                                                                                           form and in Form 122A-1Supp:
 Debtor 1               Antione                 Demarious                Carter
                        First Name              Middle Name              Last Name                           1. There is no presumption of abuse.
 Debtor 2                                                                                                    2. The calculation to determine if a
 (Spouse, if filing)First Name                  Middle Name              Last Name                              presumption
                                                                                                                of abuse applies will be made under
                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:
                                                                                                             3. The Means Test does not apply now
 Case number                                                                                                    because
 (if known)                                                                                                     of qualified military service but it could


                                                                                                               Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


 Part 1:          Calculate Your Current Monthly Income

1.   What is your marital and filing status?
                                         Check one only.

           Not married.Fill out Column A, lines 2-11.

           Married and your spouse is filing with you.
                                                   Fill out both Columns A and B, lines 2-11.

           Married and your spouse is NOT filing with you. You and your spouse are:
                  Living in the same household and are not legally separated.
                                                                       Fill out both Columns A and B, lines 2-11.

                  Living separately or are legally separated.
                                                         Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
                  declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that
                  applies or that you


     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case.11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide
     the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental



                                                                                                         Column A             Column B
                                                                                                         Debtor 1             Debtor 2 or
                                                                                                                              non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                                    $4,768.16
     (before all payroll deductions).
3.   Alimony and maintenance payments.
                                   Do not include payments from a spouse                                         $0.00
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household                                          $0.00
     expenses of you or your dependents, including child support.
                                                            Include
     regular contributions from an unmarried partner, members of your
     household,
     your dependents, parents, and roommates. Include regular
     contributions from




Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                                           page 1
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                                    Entered 06/11/19 19:17:25                           Page 77 of 88


              Antione Demarious Carter                                                                              Case number (if known)

                                                                                                                         Column A             Column B
                                                                                                                         Debtor 1             Debtor 2 or
                                                                                                                                              non-filing spouse
5.   Net income from operating a business, profession, or farm

                                                       Debtor 1                    Debtor 2

     Gross receipts (before all                                   $0.00
     deductions)
                                    –
     Ordinary and necessary operating                             $0.00        –
     expenses
                                                                                                         Copy
     Net monthly income from a business,                          $0.00                                  here                     $0.00
     profession, or farm

6.   Net income from rental and other real property

                                                       Debtor 1                    Debtor 2
     Gross receipts (before all                                   $0.00
     deductions)
                                    –
     Ordinary and necessary operating                             $0.00        –
     expenses
                                                                                                         Copy
     Net monthly income from rental or                            $0.00                                  here                     $0.00
     other real property

7.   Interest, dividends, and royalties                                                                                           $0.00

8.   Unemployment compensation                                                                                                    $0.00

     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here: ...............................................

                                                                                                 $0.00
        For you............................................................................................................................

        For your spouse..............................................................................................................

9.   Pension or retirement income. Do not include any amount received that                                                        $0.00
     was a benefit under the Social Security Act.

10. Income from all other sources not listed above.
                                               Specify the source and
     amount. Do not include any benefits received under the Social
     Security Act
     or payments received as a victim of a war crime, a crime against
     humanity,




     Total amounts from separate pages, if any.                                                                    +                          +
11. Calculate your total current monthly income.
     Add lines 2 through 10 for each column.                                                                               $4,768.16          +             =     $4,768.16
     Then add the total for Column A to the total for Column B.
                                                                                                                                                              Total current
                                                                                                                                                              monthly income




Official Form 122A-1                                 Chapter 7 Statement of Your Current Monthly Income                                                               page 2
      Case 19-42407-elm7 Doc 1 Filed 06/11/19                                          Entered 06/11/19 19:17:25                          Page 78 of 88


             Antione Demarious Carter                                                                  Case number (if known)

 Part 2:       Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year.
                                                  Follow these steps:
                                                                                                      Copy line 11 here                  12a.           $4,768.16
    12a. Copy your total current monthly income from line 11....................................................................................................................

            Multiply by 12 (the number of months in a year).                                                                                           X       12

    12b. The result is your annual income for this part of the form.                                                                           12b.        $57,217.92

13. Calculate the median family income that applies toFollow
                                                      you. these steps:

    Fill in the state in which you live.                                       Texas

    Fill in the number of people in your household.                               1

                                                                                                                                                   $50,144.00
    Fill in the median family income for your state and size of household..................................................................................................................
                                                                                                                                       13.
    To find a list of applicable median income amounts, go online using the link specified in
    the separate


14. How do the lines compare?

    14a.           Line 12b is less than or equal to line 13. On the top of page 1, checkThere
                                                                                          box 1,is no presumption of abuse.
                   Go to Part 3.
    14b.           Line 12b is more than line 13. On the top of page 1, check box
                                                                              The2,
                                                                                  presumption of abuse is determined by Form 122A-2.
                   Go to Part 3 and fill out Form 122A-2.

 Part 3:       Sign Below

     By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

     X     /s/ Antione Demarious Carter                                                    X
           Antione Demarious Carter, Debtor 1                                                   Signature of Debtor 2

           Date 6/11/2019                                                                       Date
                MM / DD / YYYY                                                                         MM / DD / YYYY

     If you checked line 14a, do NOT fill out or file Form 122A-2.

     If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                           Chapter 7 Statement of Your Current Monthly Income                                                                page 3
         Case 19-42407-elm7 Doc 1 Filed 06/11/19                                                     Entered 06/11/19 19:17:25                                  Page 79 of 88


 Fill in this information to identify your case:                                                                              Check the appropriate box as directed
                                                                                                                              in lines 40 or 42:
 Debtor 1                 Antione                       Demarious                    Carter
                          First Name                    Middle Name                  Last Name                                According to the calculation required by this
                                                                                                                              Statement:
 Debtor 2
 (Spouse, if filing)First Name                          Middle Name                  Last Name
                                                                                                                                   1. There is no presumption of abuse.
                                     NORTHERN DISTRICT OF TEXAS
 United States Bankruptcy Court for the:
                                                                                                                                   2. There is a presumption of abuse.
 Case number
 (if known)
                                                                                                                                  Check if this is an amended filing



Official Form 122A-2
Chapter 7 Means Test Calculation                                                                                                                                                  04/19
To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official
Form
122A-1).


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional


 Part 1:            Determine Your Adjusted Income

1.     Copy your total current monthly
                               ...............................................................................................................................
                                              income                    Copy line 11 from Official Form 122A-1 here                                            1.             $4,768.16

2.     Did you fill out Column B in Part 1 of Form 122A-1?

             No. Fill in $0 for the total on line 3.

             Yes. Is your spouse filing with you?

                    No. Go to line 3.
                    Yes. Fill in $0 for the total on line 3.

3.     Adjust your current monthly income by subtracting any part of your spouse's income not used to pay for
       the household expenses of you or your dependents.
                                                     Follow these steps:

       On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT
       regularly used

             No. Fill in $0 for the total on line 3.

             Yes. Fill in the information below:

             State each purpose for which the income was used                                      Fill in the amount you
             For example, the income is used to pay your
                                                                                                   are subtracting from
             spouse's tax
                                                                                                   your spouse's income
             debt or to support people other than you or your




                                                                                                 +
           Total ........................................................................................................$0.00........................................
                                                                                                                                 Copy total here                         –       $0.00


4.     Adjust your current monthly income.
                                       Subtract the total on line 3 from line 1.                                                                                              $4,768.16




Official Form 122A-2                                                   Chapter 7 Means Test Calculation                                                                           page 1
           Case 19-42407-elm7 Doc 1 Filed 06/11/19                                               Entered 06/11/19 19:17:25                               Page 80 of 88


                   Antione Demarious Carter                                                                       Case number (if known)

  Part 2:            Calculate Your Deductions from Your Income
The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts.
Use
these amounts to answer the questions in lines 6-15. To find the IRS standards, go online using the link
specified in the separate instructions for this form. This information may also be available at the


Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form,
you will
use some of your actual expenses if they are higher than the standards. Do not deduct any amounts that you
subtracted
from your spouse's income in line 3 and do not deduct any operating expenses that you subtracted from
income in lines 5
and 6 of Form 122A-1.



  5.       The number of people used in determining your deductions from income
           Fill in the number of people who could be claimed as exemptions on your federal
           income tax                                                                                                                              1
           return, plus the number of any additional dependents whom you support. This



  National Standards                  You must use the IRS National Standards to answer the questions in lines 6-7.


  6.       Food, clothing and other items:   Using the number of people you entered in line 5 and the IRS National Standards,                                              $727.00
           fill in the dollar amount for food, clothing, and other items.

  7.       Out-of-pocket health care allowance:
                                            Using the number of people you entered in line 5 and the IRS National
           Standards, fill in the dollar amount for out-of-pocket health care. The number of people is split into two
           categories--
           people who are under 65 and people who are 65 or older--because older people have a higher IRS
           allowance for


             People who are under 65 years of age

           7a. Out-of-pocket health care allowance per person                              $55.00

           7b. Number of people who are under 65                                   X               1

           7c. Subtotal.Multiply line 7a by line 7b.                                       $55.00 Copy here                             $55.00

             People who are 65 years of age or older

           7d. Out-of-pocket health care allowance per person                             $114.00

           7e. Number of people who are 65 or older                                X

           7f. Subtotal.Multiply line 7d by line 7e.                                         $0.00 Copy here                +             $0.00
                                                                                                                                                   Copy total
                                                                                                                                                   here
                                                                                                                                     $55.00
           7g. Total.Add lines 7c and 7f................................................................................................................................
                                                                                                              ................................................. 7g.         $55.00




Official Form 122A-2                                                  Chapter 7 Means Test Calculation                                                                       page 2
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                           Entered 06/11/19 19:17:25                         Page 81 of 88


                 Antione Demarious Carter                                                                 Case number (if known)

 Local Standards                  You must use the IRS Local Standards to answer the questions in lines 8-15.

 Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for
 housing

      Housing and utilities -- Insurance and operating expenses
      Housing and utilities -- Mortgage or rent expenses
 To answer the questions in lines 8-9, use the U.S. Trustee Program chart.
 To find the chart, go online using the link specified in the separate instructions for this form. This chart may
 also be

 8.    Housing and utilities -- Insurance and operating expenses:    Using the number of people you entered in line 5,                               $506.00
       fill in the dollar amount listed for your county for insurance and operating expenses.

 9.    Housing and utilities -- Mortgage or rent expenses:

       9a.    Using the number of people you entered in line 5, fill in the dollar                                      $1,051.00
              amount listed

       9b.    Total average monthly payment for all mortgages and other debts
              secured by
              your home.


              To calculate the total average monthly payment, add all amounts that
              are


                 Name of the creditor                                         Average monthly
                                                                              payment




                                                                          +
                                                                                                                                    Repeat
                                                                                           Copy                                     this
                                  Total average monthly payment                      $0.00 here                     –      $0.00    amount

       9c.    Net mortgage or rent expense.

                                                                                                                                  Copy
              Subtract line 9b (total average monthly payment) from line 9a                                             $1,051.00 here             $1,051.00
              (mortgage or


 10.   If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is
       incorrect

       Explain
       why:


 11. Local transportation expenses:
                                  Check the number of vehicles for which you claim an ownership or operating expense.
        0. Go to line 14.
        1. Go to line 12.
        2 or more. Go to line 12.
 12. Vehicle operation expense:   Using the IRS Local Standards and the number of vehicles for which you claim the                                   $281.00
     operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.




Official Form 122A-2                                             Chapter 7 Means Test Calculation                                                      page 3
     Case 19-42407-elm7 Doc 1 Filed 06/11/19                                            Entered 06/11/19 19:17:25                         Page 82 of 88


              Antione Demarious Carter                                                                Case number (if known)
 13. Vehicle ownership or lease expense:
                                     Using the IRS Local Standards, calculate the net ownership or lease
     expense for each vehicle below. You may not claim the expense if you do not make any loan or lease
     payments on


     Vehicle 1          Describe Vehicle 1: ***need info from client***



                                                                                                           $508.00
     13a. Ownership or leasing costs using IRS Local Standard. ...........................................................................
     13b. Average monthly payment for all debts secured by Vehicle 1.

            Do not include costs for leased vehicles.


            To calculate the average monthly payment here and on line 13e, add
            all
            amounts that are contractually due to each secured creditor in the 60


              Name of each creditor for Vehicle 1                         Average monthly
                                                                          payment

            Bridgecrest                                                           $545.08

                                                                      +
                                                                                                                                   Repeat
                                                                                             Copy                                  this
                                Total average monthly payment                     $545.08    here                –       $545.08   amount

                                                                                                                                 Copy net
                                                                                                                                 Vehicle 1
     13c. Net Vehicle 1 ownership or lease expense.                                                                              expense
            Subtract line 13b from line 13a. If this amount is less than $0,                  ........................     $0.00 here                $0.00


     Vehicle 2          Describe Vehicle 2:



     13d. Ownership or leasing costs using IRS Local Standard. ...........................................................................

     13e. Average monthly payment for all debts secured by Vehicle 2.          Do not
            include


              Name of each creditor for Vehicle 2                         Average monthly
                                                                          payment




                                                                      +
                                                                                                                                   Repeat
                                                                                             Copy                                  this
                                Total average monthly payment                                here                –                 amount

                                                                                                                                   Copy net
                                                                                                                                   Vehicle 2
     13f.   Net Vehicle 2 ownership or lease expense.                                                                              expense
            Subtract line 13e from 13d. If this amount is less than $0,                     ........................               here              $0.00

 14. Public transportation expense:
                                  If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public                            $0.00
     Transportation expense allowance regardless of whether you use public transportation.




Official Form 122A-2                                          Chapter 7 Means Test Calculation                                                        page 4
     Case 19-42407-elm7 Doc 1 Filed 06/11/19                                          Entered 06/11/19 19:17:25                 Page 83 of 88


             Antione Demarious Carter                                                                  Case number (if known)
 15. Additional public transportation expense:If you claimed 1 or more vehicles in line 11 and if you claim that you may                    $0.00
     also deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may
     not claim more than the IRS Local Standard for Public Transportation.

 Other Necessary Expenses                In addition to the expense deductions listed above, you are allowed your monthly expenses for the
                                         following IRS categories.

 16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, $467.25
     self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount
     withheld from
     your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected
     refund by 12
     and subtract that number from the total monthly amount that is withheld to pay for taxes.


 17. Involuntary deductions:
                          The total monthly payroll deductions that your job requires, such as retirement contributions, $41.00
     union dues, and uniform costs.


     Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or


 18. Life insurance:The total monthly premiums that you pay for your own term life insurance. If two married people are                     $1.48
     filing together, include payments that you make for your spouse's term life insurance. Do not include
     premiums for life
     insurance on your dependents, or a non-filing spouse's life insurance, or for any form of life insurance


 19. Court-ordered payments:
                          The total monthly amount that you pay as required by the order of a court or administrative                       $0.00
     agency, such as spousal or child support payments.


     Do not include payments on past due obligations for spousal or child support. You will list these


 20. Education:The total monthly amount that you pay for education that is either required:                                                 $0.00
       as a condition for your job, or
       for your physically or mentally challenged dependent child if no public education is available for similar services.

 21. Childcare:The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.                   $0.00
     Do not include payments for any elementary or secondary school education.

 22. Additional health care expenses, excluding insurance costs:
                                                          The monthly amount that you pay for health care that                            $395.00
     is required for the health and welfare of you or your dependents and that is not reimbursed by insurance
     or paid by a
     health savings account. Include only the amount that is more than the total entered in line 7.


 23. Optional telephones and telephone services:
                                            The total monthly amount that you pay for telecommunication services
                                                                                                            +                               $0.00
     for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or
     business cell
     phone service, to the extent necessary for your health and welfare or that of your dependents or for the
     production
     of income, if it is not reimbursed by your employer.



 24. Add all of the expenses allowed under the IRS expense allowances.
     Add lines 6 through 23.                                                                                                            $3,524.73




Official Form 122A-2                                         Chapter 7 Means Test Calculation                                               page 5
     Case 19-42407-elm7 Doc 1 Filed 06/11/19                                           Entered 06/11/19 19:17:25                                Page 84 of 88


              Antione Demarious Carter                                                                 Case number (if known)

 Additional Expense Deductions These are additional deductions allowed by the Means Test.
                               Note: Do not include any expense allowances listed in lines 6-24.

 25. Health insurance, disability insurance, and health savings account expenses.
                                                                          The monthly expenses for health
     insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself,
     your


     Health insurance                                                       $98.16

     Disability insurance                                                   $60.55

     Health savings account                                     +         $180.56

     Total                                                                $339.27 Copy total here                                                                       $339.27
                                                                                                                 ...........................................................................


     Do you actually spend this total amount?

            No. How much do you actually spend?

            Yes

 26. Continuing contributions to the care of household or family members.
                                                                   The actual monthly expenses that you                                                                $300.00
     will continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or
     disabled
     member of your household or member of your immediate family who is unable to pay for such expenses.


 27. Protection against family violence.
                                     The reasonably necessary monthly expenses that you incur to maintain the                                                              $0.00
     safety of you and your family under the Family Violence Prevention and Services Act or other federal laws
     that apply.



 28. Additional home energy costs.
                               Your home energy costs are included in your insurance and operating expenses
     on line 8.


     If you believe that you have home energy costs that are more than the home energy costs included in
     expenses on
     line 8, then fill in the excess amount of home energy costs.


     You must give your case trustee documentation of your actual expenses, and you must show that the


 29. Education expenses for dependent children who are younger than
                                                                The 18.
                                                                    monthly expenses (not more than                                                                      $55.55
     $170.83* per child) that you pay for your dependent children who are younger than 18 years old to attend
     a private or
     public elementary or secondary school.


     You must give your case trustee documentation of your actual expenses, and you must explain why the
     amount
     claimed is reasonable and necessary and not already accounted for in lines 6-23.


 30. Additional food and clothing expense.
                                       The monthly amount by which your actual food and clothing expenses are
     higher than the combined food and clothing allowances in the IRS National Standards. That amount
     cannot be more
     than 5% of the food and clothing allowances in the IRS National Standards.


     To find a chart showing the maximum additional allowance, go online using the link specified in the
     separate
     instructions for this form. This chart may also be available at the bankruptcy clerk's office.


 31. Continuing charitable contributions.  The amount that you will continue to contribute in the form of cash or financial
                                                                                                                      +                                                    $0.00
     instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).




Official Form 122A-2                                         Chapter 7 Means Test Calculation                                                                               page 6
       Case 19-42407-elm7 Doc 1 Filed 06/11/19                                                  Entered 06/11/19 19:17:25                                 Page 85 of 88


                 Antione Demarious Carter                                                                         Case number (if known)
 32. Add all of the additional expense deductions.
     Add lines 25 though 31.                                                                                                                                                    $694.82

 Deductions for Debt Payment


 33.   For debts that are secured by an interest in property that you own, including home mortgages,
       vehicle

       To calculate the total average monthly payment, add all amounts that are contractually due to each
       secured creditor in

                                                                                                                         Average monthly
                                                                                                                         payment

                 Mortgages on your home:
                                                                                                                                   $0.00
       33a. Copy line 9b here.....................................................................................................................................................................................

                 Loans on your first two vehicles:
                                                                                                                              $545.08
       33b. Copy line 13b here...................................................................................................................................................................................
                                                                                                                                  $0.00
       33c. Copy line 13e here...................................................................................................................................................................................

       33d. List other secured debts:
       Name of each creditor for                             Identify property that                  Does payment
       other secured debt                                    secures the debt                        include taxes or
                                                                                                     insurance?

                                                                                                                  No
                                                                                                                  Yes

                                                                                                                  No
                                                                                                                  Yes

                                                                                                                  No     +
                                                                                                                  Yes
                                                                                                                      Copy total
                                                                                                    $545.08
       33e. Total average monthly payment. Add lines 33a through 33d...............................................................
                                                                                                                      here                                                      $545.08

 34.   Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other
       property

             No. Go to line 35.
             Yes. State any amount that you must pay to a creditor, in addition to
                      the
                      payments listed in line 33, to keep possession of your property


 Name of the creditor                       Identify property that                      Total cure                           Monthly cure
                                            secures the debt                            amount                               amount

                                                                                                              ÷ 60 =

                                                                                                              ÷ 60 =

                                                                                                              ÷ 60 =     +
                                                                                                                                                     Copy total
                                                                                                                Total                   $0.00                                       $0.00
                                                                                                                                                     here




Official Form 122A-2                                                Chapter 7 Means Test Calculation                                                                                page 7
     Case 19-42407-elm7 Doc 1 Filed 06/11/19                                               Entered 06/11/19 19:17:25                              Page 86 of 88


             Antione Demarious Carter                                                                        Case number (if known)
 35. Do you owe any priority claims such as a priority tax, child support, or
     alimony -- that are past due as of the filing date of your bankruptcy case?
     11 U.S.C. § 507.
           No. Go to line 36.
           Yes. Fill in the total amount of all of these priority claims.    Do not
                   include


                                                                                                                $8,303.00             ÷ 60 =
                   Total amount of all past-due priority claims......................................................................................             $138.39

 36. Are you eligible to file a case under Chapter 11
                                                   13?U.S.C. § 109(e).
     For more information, go online using the link for Bankruptcy Basics specified in the
     separate


           No. Go to line 37.
           Yes. Fill in the following information.

                   Projected monthly plan payment if you were filing under Chapter 13                                         $152.75
                   Current multiplier for your district as stated on the list issued by
                   the
                   Administrative Office of the United States Courts (for districts in
                   Alabama
                                                                                                                         X             9.4 %
                   and North Carolina) or by the Executive Office for United States
                   Trustees
                   (for all other districts).



                                                                                                                                               Copy total
                   Average monthly administrative expense if you were filing under Chapter 13 $14.36                                           here                $14.36

 37. Add all of the deductions for debt payment.
     Add lines 33e through 36.                                                                                                                                    $697.83


 Total Deductions from Income

 38. Add all of the allowed deductions.

     Copy line 24,All of the expenses allowed under IRS
                                                                                 $3,524.73
     expense allowances.............................................................................................................
                                                                     $694.82
     Copy line 32,All of the additional expense deductions...............................

                                                          +          $697.83
     Copy line 37,All of the deductions for debt payment.....................................................

     Total deductions                                                                 $4,917.38         Copy total here                                         $4,917.38


 Part 3:        Determine Whether There Is a Presumption of Abuse
 39. Calculate monthly disposable income for 60 months
                                                                 $4,768.16
     39a. Copy line 4,adjusted current monthly income...................................
                                                                  – $4,917.38
     39b. Copy line 38,Total deductions.......................................................................................................
                                                                      Copy
     39c. Monthly disposable income. 11 U.S.C. § 707(b)(2). ($149.22) here                                                    ($149.22)
          Subtract line 39b from line 39a.

             For the next 60 months (5 years)...........................................................................................................
                                                                                                                  x 60

                                                                                                                                           Copy
                                                                                                          39d. ($8,953.20) here
     39d. Total.Multiply line 39c by 60.....................................................................................................................   ($8,953.20)




Official Form 122A-2                                            Chapter 7 Means Test Calculation                                                                    page 8
      Case 19-42407-elm7 Doc 1 Filed 06/11/19                                         Entered 06/11/19 19:17:25                  Page 87 of 88


             Antione Demarious Carter                                                                 Case number (if known)
 40. Find out whether there is a presumption of abuse.
                                                  Check the box that applies:

           The line 39d is less than $8,175*.
                                          On the top of page 1 of this form, check box
                                                                                     There
                                                                                       1, is no presumption of abuse.
           Go to Part 5.

           The line 39d is more than $13,650*.  On the top of page 1 of this form, check box
                                                                                           There
                                                                                             2, is a presumption of abuse.
           You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

           The line 39d is at least $8,175*, but not more than $13,650*.
                                                                  Go to line 41.
           * Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.

 41. 41a. Fill in the amount of your total nonpriority unsecured Ifdebt.
                                                                      you filled out
          A Summary of Your Assets and Liabilities and Certain Statistical Information Schedules
          (Official Form 106Sum), you may refer to line 3b on that form. .....................................................................

                                                                                                                   x .25
      41b. 25% of your total nonpriority unsecured debt.
                                                    11 U.S.C. § 707(b)(2)(A)(i)(I).                                               Copy
           Multiply line 41a by 0.25.                                                                                             here

 42. Determine whether the income you have left over after subtracting all allowed deductions
     is enough to pay 25% of your unsecured, nonpriority debt.
     Check the box that applies:

           Line 39d is less than line 41b.
                                        On the top of page 1 of this form, check box
                                                                                   There
                                                                                     1, is no presumption of abuse.
           Go to Part 5.

           Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box
                                                                                                  There
                                                                                                    2, is a presumption of abuse.
           You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

 Part 4:       Give Details About Special Circumstances
 43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for
     which there is no reasonable alternative?
                                           11 U.S.C. § 707(b)(2)(B).

           No.     Go to Part 5.

           Yes.    Fill in the following information. All figures should reflect your average monthly expense or
                   income adjustment
                   for each item. You may include expenses you listed in line 25.


                   You must give a detailed explanation of the special circumstances that make the expenses or
                   income


                    Give a detailed explanation of the special circumstances                                                   Average monthly expense
                                                                                                                               or income adjustment




Official Form 122A-2                                        Chapter 7 Means Test Calculation                                                     page 9
     Case 19-42407-elm7 Doc 1 Filed 06/11/19                        Entered 06/11/19 19:17:25                Page 88 of 88


           Antione Demarious Carter                                               Case number (if known)

 Part 5:     Sign Below

     By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

     X   /s/ Antione Demarious Carter                                  X
         Antione Demarious Carter, Debtor 1                                Signature of Debtor 2

         Date 6/11/2019                                                    Date
              MM / DD / YYYY                                                      MM / DD / YYYY




Official Form 122A-2                            Chapter 7 Means Test Calculation                                              page 10
